UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 000-25663 Ecosphere Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3502861 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 3515 S.E. Lionel Terrace, Stuart, Florida (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (772) 287-4846 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the closing price as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2010, was approximately $154,000,000. The number of shares outstanding of the registrant’s common stock, as of March 11, 2011,was 141,319,197. INDEX Page Part I. Item 1. Business. 3 Item 1A. Risk Factors. 16 Item 1B. Unresolved Staff Comments. 16 Item 2. Properties. 16 Item 3. Legal Proceedings. 16 Item 4. Removed and Reserved. 16 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 17 Item 6. Selected Financial Data. 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 42 Item 8. Financial Statements and Supplementary Data. 43 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 43 Item 9A. Controls and Procedures. 43 Item 9B. Other Information. 44 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 45 Item 11. Executive Compensation. 51 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 58 Item 13. Certain Relationships and Related Transactions, and Director Independence. 60 Item 14. Principal Accounting Fees and Services. 61 Part IV. Item 15. Exhibits, Financial Statement Schedules. 62 SIGNATURES 64 2 PART I ITEM 1. BUSINESS. Ecosphere Technologies, Inc. (“Ecosphere”, "we", "us", "our", or the “Company”) is a diversified engineering, technology development and manufacturing company dedicated to identifying, creating, building and marketing innovative technology solutions that provide for responsible, sustainable stewardship of the world’s natural resources.Companies that use our patented technologies are able to improve their financial metrics while also reducing their negative ecological and environmental footprint. Since 2007, Ecosphere has been executing a business strategy based on the “Innovation Network”, a concept developed by Dr. Henry Chesborough at the University of California, Berkeley.The Innovation Network concept provides a formula whereby small companies can rapidly develop and deploy new technologies and then license those technologies to larger organizations for rapid market penetration. The Innovation Network, as implemented by Ecosphere, can be characterized in 6 stages: 1. Develop a new technology 2. Patent that technology 3. Develop a prototype and prove the concept to a commercial customer 4. Sell the proven concept to a commercial customer with recurring revenues 5. License the concept to a recognized industry player and derive sales and licensing revenues 6. If appropriate, sell the application/division In 2007 Ecosphere sold its robotic coating removal technology and assets to a third party. Ecosphere has made significant progress in implementing this strategy in 2010 and now has another of its technologies in a later stage of the network.Specifically, Ecosphere Energy Services (EES) is currently receiving recurring revenues from two key energy companies engaged in natural gas production in the U.S.In January 2011, Ecosphere and EES entered into a non-binding term sheet for the licensing of EES’ patented technology to a third party which would exploit the technology, purchase units manufactured by us and pay licensing fees and royalties to EES. We have been negotiating a definitive agreement with this third party (the “Proposed Licensee”) for the past two months.See “Proposed EES Licensing Transaction” at page 7 of this Report. 3 CURRENT REVENUE GENERATING BUSINESS The keystone of our current technology is the patented Ozonix® technology which currently underpins all of Ecosphere’s technologies and processes.For example, Ecosphere is using its Ozonix® patented technology to assist gas and oil operating companies through EES: · to treat water used to hydraulically fracture wells in an environmentally friendly manner; · to use a non-chemical alternative to treat bacteria and reduce scaling in the hydraulic fracturing process; · to eliminate the need to dispose of contaminated water which flows back after hydraulically fracturing wells, which reduces environmental regulatory issues; and · to improve the efficiency and productivity of natural gas wells. Ecosphere is believed to be the first company in the world that provides energy exploration companies with an onsite, non-chemical alternative to kill bacteria and reduce scaling during fracturing and flowback operations. To drill for natural gas and oil in unconventional shale plays, a well must be hydraulically fractured or “fraced” to stimulate the flow of natural gas or oil from the reservoir.An energy company will use between 3,000,000 and 5,000,000 gallons of clean water for each well.Hydraulic fracturing is used to create additional porosity in a producing formation to allow gas or oil to flow more easily and in greater volumes to the wellbore.In order to produce natural gas or oil from shale, the wells must be injected with large volumes of clean water, proppants such as sand, and frac fluids, to stimulate and assist the flow of gas or oil to the surface.The conventional method of creating frac fluid is to treat water, taken from surface water systems such as ponds, with chemicals and additives, such as biocides which eliminate the aerobic and anaerobic bacteria found in the source water, and scale inhibitors.These chemicals, besides being expensive, can create problems within the wellbore such as corrosion which can reduce well productivity.Ecosphere eliminates the need for oil and gas operators to purchase chemicals, offering an alternative method of destroying the bacteria and eliminating scaling using its patented technology. Once the frac flowback and produced water returns to the surface via the well bore, oil and gas operators are forced to deal with the wastewater.This wastewater is typically contaminated with salts, frac fluids, heavy metals and hydrocarbons.The conventional methods of handling this flowback water is to dispose of the water either in deep hole injection wells or in evaporation ponds.These methods require extensive trucking of the water which is expensive and wasteful.Many of the leading oil and gas operators are turning to recycling their frac flowback and other produced waters in order to reduce water consumption, control their costs for clean water, and reduce their overall environmental impact. 4 The Scope of the Ecosphere Ozonix® Process Beyond the oil and gas drilling business, Ecosphere’s patented technology provides solutions for treating wastewater in the energy business and in many other industries as illustrated below: Ozonix® and the Oil and Gas Industry The Company’s patented Ecosphere Ozonix® process is designed to treat frac flowback and produced waters with a patented combination of highly concentrated ozone, electro precipitation, and cavitation.The Ecosphere Ozonix® technology combines ozone, hydrodynamic cavitation, acoustic cavitation, and electro-chemical decomposition in a reaction vessel to cost-effectively treat contaminated water.Since late 2007, we have tested our Ecosphere Ozonix® process on a variety of industrial wastewaters.Ecosphere’s initial use of this technology is to create a “closed loop” system providing a chemical-free total water management solution to exploration and production companies drilling for natural gas or oil in unconventional shale plays.This closed loop process which has been in production at a large energy company since late 2009 has been extensively tested and proven to be effective. Ecos-frac® and Ecos-brine® Our Ecos-Frac® and Ecos-Brine® Systems use hydrodynamic and acoustic cavitation to create nano-sized bubbles that produce hydroxyl radicals to oxidize organics and heavy metals in industrial wastewaters.The process results in the creation of Ecos-Brine®.Ecos-Brine® is a high chloride water, virtually free of bacteria,that is blended with clean frac water at the well site.The Ecos-Brine® has a negative scaling index that does not allow the growth of scaling minerals or compounds which helps to keep micro pores open andincreases gas or oil production.When the Ecos-Brine® is added to fracturing fluid, it creates a very effective fracturing solution and reduces the amount of clean water necessary to complete the frac. Our Ecos-Frac® units are housed in conventional sized trailers that are easily moved from well site to well site as requested by oil and gas operators.We continue to refine our technology in order to reduce the footprint and improve efficiency at lower costs.In late 2010, we announced the EF60 product which will be manufactured at our Stuart location.The EF60 is the next generation of our Ecos-Frac® systems which will reduce the well site footprint from twelve units to two units and is expected to significantly improve on the efficiency and effectiveness of our field operations. The EF60 is expected to offer a lower cost of operation combined with greater deployment capabilities thus allowing it to be used on a greater number of jobs each month. The agreement we are negotiating with the Proposed Licensee is for the manufacture and deployment of EF60s. 5 The EF60 is an evolution of the Ecos-Frac® process, a non-chemical alternative to destroy aerobic and anaerobic bacteria (which create scaling and corrosion) at the frac site in the following manner: · Surface water (and Ecos-Brine® water if the energy company uses it) is put through an Ecos-Frac® system, undergoing a chemical free process whereby many divalent cations as well as aerobic and anaerobic bacteria are removed. · The completions solution, is then pumped through the pumper trucks and into the wellhead and down hole.This eliminates the need to purchase and add expensive and environmentally unfriendly chemical biocides and scale inhibitors to mix with completions fluid. Our Ecos-Frac® technology is currently operating in the Fayetteville Shale in Arkansas under an agreement with Southwestern Energy Production Company (“Southwestern Energy”). Our Ecos-Brine® units treat frac flowback water at the well site.The resulting brine, which is withoutbiocides and sediment, can be used by mixing it with surface water in the fracturing process or it can be stored in a surface impoundment.The use of our Ecos-Brine® technology eliminates the cost and environmental problems in storing, transporting and disposing of flowback water.Newfield Exploration Co. (“Newfield”) is currently using our Ecos-Brine® technology in the Woodford Shale in Oklahoma and renewed their contract for these services in August 2010. We believe that our customers can save hundreds of thousands of dollars on chemicals per hydraulic fracture.In addition to the cost savings, we believe this fracture solution can enhance well productivity in some situations.This has helped us turn a waste product into a valuable asset. Ecosphere Energy Services, LLC Ecosphere has issued an exclusive worldwide license, solely for the energy field of use for the Ecosphere Ozonix® technology, to Ecosphere Energy Services, LLC, or EES, a majority-owned subsidiary of the Company. EES is currently providing onsite water processing services to oil and gas companies in two states, Arkansas and Oklahoma.EES has agreements with two natural gas production companies: Southwestern Energy and Newfield Explorations.Also, in 2010, EES performed additional pilot programs for Petrohawk, Newfield in its (Eagle Ford Shale play) and BP in Wyoming. We manufactured and began testing the prototype of the Ecos-Frac® tank in the first quarter of 2009.In July2009, the Company entered into a Master Service Agreement with two subsidiaries of Southwestern Energy and received a work order under this agreement for the deployment of EcosFrac™ tanks to pre-treat water used to fracture natural gas wells in the Fayetteville Shale.Under the work order, EES is providing the services for a minimum two-year period with three one-year extension options.In addition, the work order includes an option to purchase the EcosFrac™ units at preset prices based upon the date the option is exercised, plus an ongoing license fee for each barrel of water processed thereafter.The Company delivered the Ecos-Frac® units in November and December 2009 and January 2010.This Agreement and the work order demonstrate that the Ecos-Frac® units will be an important part of our product line to service the oil and gas industry. 6 The patented Ecosphere Ozonix® technology process is an advanced oxidation process that we have developed to treat industrial wastewater.Since late 2007, we have tested our Ecosphere Ozonix® process on a variety of industrial wastewaters.We believe that the Ozonix® process is a proven technology for use in the natural gas exploration business to help the oil & gas operating companies recycle frac flowback and produced waters.In June2009, the Company entered into a Master Service Agreement with BP America Production Company (“BP”) to provide environmental water recycling services.In August2009, the Company received two work orders from BP for pilot projects in Wyoming. Since the BP Gulf Oil spill in April 2010, BP has not requested further work from EES but the Master Services Agreement remains in place. During the summer of 2010, Ecosphere and EES made a significant effort to generate business assisting in the Gulf oil spill clean-up. Like many other companies, which believed that they had chemical free solutions for separating the oil from the ocean and marshes, our efforts were unsuccessful in securing a contract with BP. Proposed EES Licensing Transaction In January 2011, Ecosphere and EES entered into a non-binding term sheet with the Proposed Licensee.The term sheet envisions EES entering into an exclusive technology license agreement with the Proposed Licensee which will deploy the Ozonix® technology in the United States onshoreoil and gas industry.Under the terms of the term sheet, the Company will initially manufacture and deliver 16 EF60 mobile high volume water treatment units over a 24-month period which the Proposed Licensee will deploy.The proposed agreement could result in sales of up to $44 million for EES.In addition, EES will receive ongoing royalty payments.From these sums, EES will pay Ecosphere its costs and a manufacturing fee; in addition, Ecosphere will receive profit distributions from EES derived from the licensing and royalty payments.Although the term sheet called for two EF60s to be delivered by EES to the Proposed Licensee each quarter beginning May 15, 2011, the delay in negotiating a definitive Agreement means that the anticipated first delivery date is now August 2011.Ecosphere, EES and the Proposed Licensee have been negotiating a definitive Agreement over the last two months.The Proposed EES Licensing Transaction is extremely complex and all parties have devoted considerable time and effort.However, we cannot assure you that a definitive Agreement will be executed with the Proposed Licensee. Ecosphere developed the Ecosphere Ozonix® technology in the second half of 2007 and began testing it in late 2007 and mid 2008 in the Barnett Shale producing area of North Texas.From the testing, the Company learned that the Ecosphere Ozonix® technology is able to efficiently and in a cost effective manner, oxidize hydrocarbons and heavy metals from frac flowback water and can, as part of a pre- or post-treatment process, provide a solution to the disposal of this wastewater by cleaning it and allowing its reuse in the drilling process. In July2009, the Corporation Commission of Oklahoma approved a permit application by Newfield to build and operate a water recycling plant utilizing the Ecosphere Ozonix® technology water treatment system for two years.The permit allows Newfield to process frac flowback water into freshwater and brine utilizing the Ecosphere Ozonix® technology system. 7 Water and Energy The two most important resources for the world are water and energy.Water and energy are two highly interconnected sectors: energy is needed throughout the water producing and distribution system, to supply water to its various end users.Water is also essential to producing energy.At present, water cools electric power plants, flows through the turbines at hydroelectric dams, irrigates crops used to produce biofuels, and is pumped underground to crack open rock formations and force oil and gas to producing wells.The role of water in the energy sector is increasingly critical as many future sources of fossil fuels, including oil sands and unconventional natural gas and oil reserves, are water intensive to produce.Other energy sources that may be useful for combating climate change, such as carbon capture and storage, biofuels, and nuclear power, also require large volumes of water.It is estimated that agriculture uses 70% of all freshwater withdrawals and energy uses only 8% of freshwater withdrawals.However, growing populations and growing demand from other industries will likely squeeze energy’s already thin share of water, especially in those parts of the world experiencing water scarcity.When constraints on water resources are coupled with pressures to reduce greenhouse gas emissions, the challenges for new energy projects grow exponentially.Therefore, there is a burgeoning demand for finding and implementing solutions that reduce water use and increase water recycling. In March 2010, the United Nations released a report that called for turning unsanitary wastewater into an environmentally safe economic resource.According to the report, 90% of wastewater discharged daily in developing countries is untreated contributing to the deaths of 2.2 million people a year but with the proper management this wastewater can be an essential resource for supporting livelihoods.The report also points to the abundant Green Economy opportunities for turning a mounting challenge into an opportunity with multiple benefits and noted that a solution may involve water recycling systems. Growth in Unconventional Gas (Shale Plays) Until recently, unconventional sources accounted for a small portion of gas production in the U.S.The term unconventional gas is used to describe deposits of natural gas found in relatively impermeable rock formations.Over the past decade, while U.S. conventional production was declining technological advances were reducing the cost of extracting unconventional gas, especially shale gas.According to a Wall Street Journal article “The Unconventional Gas Revolution”, the result was an unconventional gas boom and a surge in U.S. production, particularly in shale formations, beginning in 2007.On a global basis, unconventional gas represents a potentially recoverable resource equal to or even exceeding the conventional gas reserves in the world. Our Strategy Ecosphere currently operates in the Fayetteville Shale and the Woodford Shale.If we are able to close the Proposed EES Licensing Transaction, our short-term plan is to maintain our existing operations and support our Proposed Licensee, as they begin operations in the other five major shale plays in North America, including the Haynesville, the Barnett, the Horn River, the Marcellus and the Eagleford later in 2011.Offshore drilling has accounted for approximately one-quarter of total U.S. natural gas production over the past two decades and almost 30% of total U.S. oil production in recent years.We have developed and built a unit that utilizes the Ecosphere Ozonix® technology to treat flowback water from offshore drilling.Entrance into the offshore market will be dependent upon the identification of the appropriate licensee and a determination as to the opportunity cost versus expansion into other applications and territories. In addition, offshore drilling has been affected by political factors following the Gulf oil spill. 8 Our Markets Our potential markets include all major shale plays in the U.S.Currently, our technology is being utilized in the following shale plays: (i) the Fayetteville Shale in Arkansas, and (ii) the Woodford Shale in Southern Oklahoma.Southwestern Energy Company is the largest gas producer in the Fayetteville Shale.Currently, we are operating EcosFrac™ units in the Fayetteville Shale and an EcsoBrine™ unit in the Woodford Shale. We have also determined that the Ozonix process is suitable for pre-frac treatment of oil production where energy companies are using a fracturing process similar to that for natural gas. If we were to recycle water from oil production, an additional process to seperate oil from water will be required. Favorable Environment There is a large “green” movement in the U.S. for identifying, developing and using cleaner and more eco-friendly sources of energy.President Barack Obama’s stated objective is to transform the entire U.S. economy onto a greener path.He links energy and climate change to national security, citing the nation’s dependence on fossil fuels, and foreign oil imports in particular, as a dangerous and urgent threat. President Obama has said that energy is a high priority for his administration.With respect to clean energy, President Obama stated his intention to provide an additional $1 billion per year to help manufacturers re-tool to adopt clean technologies and make clean technology products. According to Ross Smith Energy, if President Obama succeeds in implementing the energy policy he espoused during the election campaign and subsequent State of the Union addresses, the winners look to be renewable energy, energy efficiency technology, natural gas and plug-in hybrid vehicles.On December 7, 2009, the U.S. Patent and Trademark Office announced its pilot program to expedite the examination of patent applications directed to certain green technology inventions.Secretary of Commerce Gary Locke indicated that the pilot program was limited to the first 3,000 of the “most promising inventions.”Ecosphere has been awarded three Ozonix® patents under this pilot program. 9 Competition We have been unable to identify any other company in the world that, at the well site, can provide oil and gas operating companies with clean, bacteria-free frac fluid at high volume without the use of chemicals.Although competitors are coming to market with alternatives to traditional chemical fracturing processes, we are not aware of any other company that has a process that eliminates the use of chemicals on the front end of a frac in real time. Because most oil and gas operating companies are using chemicals in their completions solutions, Ecosphere’s primary competitors/substitutes (on the front end) continue to be the major chemical companies, such as Nalco (a division of Dow Chemical) and Champion that manufacture and sell the chemicals to the oil and gas operators.However, Halliburton Co. recently introduced solutions that claim to reduce the amount of chemicals used in the fracturing process and in treating flowback and produced waters. Halliburton is a leading oil and gas service company and is expected to be a formidable competitor. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The energy companies use a myriad of different approaches to dealing with frac flowback waters.The primary method of dealing with these waters throughout the U.S. is hauling them to permitted underground injection sites.In some cases vapor distillation technology is being used to treat frac flowback and produced waters at a disposal facility.We treat the frac flowback and produced waters at the well site.We believe our Ecosphere Ozonix® technology is a more cost effective alternative that energy companies will prefer due to our pricing structure and the mobility of our solution. Our competitive advantages include cost and the ability to recycle much higher volumes of frac flowback.The footprint of the Ecosphere Ozonix® mobile water treatment units is considerably smaller than our competitors to treat the same volumes of frac flowback waters and has been further reduced with the development of the EF60.Unlike our competitors’ processes, the Ecosphere Ozonix® process does not need a particular water temperature or pH level with expansion capability to receive continuous water flow for treatment at high volume.Our process provides an enhanced stream of clean water at the site.Our competitors, including chemical companies and Halliburton, however, have substantially greater financial, management, engineering, technical, sales, and marketing resources than we currently have. Manufacturing We manufacture and assemble our EcosFrac™ and EcosBrine™ units at our headquarters in Stuart, Florida using a network of selected original equipment manufacturers to supply components and also outsource manufacturing to third parties on an as needed basis.Our engineering team continues to improve our products at this manufacturing facility. We have invested in proven development techniques including CAD/CAM, Finite Element Analysis and Modeling and graphics rendering.In addition, during 2010, Ecosphere secured an adjacent building to provide for expansion of our manufacturing capabilities and are currently investing in additional machining tools and equipment to bring additional fabrication in-house.To complement this, we have also expanded our manufacturing staff capabilities through training or specialized hires. We expect to continue this investment as we believe this will pay significant dividends in terms of higher quality, faster completion and lower costs.Certain processes and components will continue to be fabricated offsite. We have also invested time and money in maintaining our ISO 9000 certification. 10 Sales and Marketing We rely on our officers for the coordination of our sales and marketing efforts.Management uses our website, www.ecospheretech.com, and search engine optimization marketing programs to bring customers to our website to learn about our technologies.We have developed a marketing and communications strategy with our website design team to place our company information and ads on various oil and gas industry websites. Additionally, EES has its own president and chief operating officer who play an important role in sales and marketing. Current marketing opportunities included attendance at key trade shows, presentations to industry and analyst groups and one on one meetings as appropriate.In 2010, the Company also added a Director of Business Development who is working with management to expand our business to other applications, as well as assisting in expanding business for EES. Government Regulation and Environmental Laws In 2004, Congress exempted hydraulic fracturing from the Safe Drinking Water Act, or the SDWA.Recently, proposals have been made to revisit the environmental exemption for hydraulic fracturing under the SDWA or to enact separate federal legislation or legislation at the state and local government levels that would regulate hydraulic fracturing.Both the United States House of Representatives and Senate are considering the Fracturing Responsibility and Awareness of Chemicals Act, or the FRAC Act, and a number of states are looking to more closely regulate hydraulic fracturing.The FRAC Act would require companies to gain approval from the EPA before using hydraulic fracturing to enhance production from oil and natural gas wells.The bill would also require companies to make public the chemicals they use in hydraulic fracturing.In all, 72 House members and nine Senators have signed on as co-sponsors of the FRAC Act.It is unclear how much support the proposal will get in Congress or the White House.Similarly, the Consolidated Land, Energy, and Aquatic Resources Act of 2009, or “CLEAR Act”, passed by the House of Representatives on July 3, 2010, would require the U.S. Environmental Protection Agency (“EPA”) to pass regulations within two years that will require disclosure of chemicals used in hydraulic fracturing.The CLEAR Act has been placed on the Senate calendar for introduction in the Senate. We believe that governmental regulations that regulate hydraulic fracturing will benefit Ecosphere and lead companies to use our environmental friendly and cost-effective technologies.If the exemption for hydraulic fracturing is removed from the SDWA, or if the FRAC Act, the CLEAR Act or other legislation is enacted at the federal, state or local level, any restrictions on the use of hydraulic fracturing contained in any such legislation could have a positive and significant impact on our financial condition and results of operations. On December15, 2009, EPA officially published its findings that emissions of carbon dioxide, methane and other “greenhouse gases” present an endangerment to human health and the environment because emissions of such gases are, according to the EPA, contributing to warming of the earth’s atmosphere and other climatic changes.These findings by the EPA allow the agency to proceed with the adoption and implementation of regulations that would restrict emissions of greenhouse gases under existing provisions of the federal Clean Air Act.The EPA has proposed two sets of regulations that would require a reduction in emissions of greenhouse gases from motor vehicles and these regulations, if finalized, could lead to the imposition of greenhouse gas emission limitations in Clean Air Act permits for certain stationary sources.In addition, on September 22, 2009, the EPA issued a final rule requiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States beginning in 2011 for emissions occurring in 2010. 11 Other Ozonix® Technology Applications We intend to market the Ecosphere Ozonix® technology wherever there are large streams of industrial waste waters and the need for creative and innovative solutions to clean, recycle or completely eliminate the waste.To date, Ecosphere is focused on hydraulic fracturing as part of the onshore natural gas and oil completion process.Our potential markets include all industries around the world that use chemicals to treat water.We are focused on developing strategic partnerships to deploy our technology in a wide variety of global industrial and municipal wastewater applications.The Ecosphere Ozonix® technology has a broad spectrum of applications to a multitude of industry segments.There is an inherent “uniqueness” of the Ecosphere Ozonix® technology when compared to traditional technologies that it either replaces or with which it is combined to offer improved operational efficiencies and cost savings.In addition, the following offers a very broad overview of some segments of industries where thousands of potential clients exist.These primary applications include, but are not limited to: ● Beyond oil and gas well completion, our patented technology has applications in other parts of the energy business including conventional and nuclear power plants and coal mining operations. ● Mining Minerals – Water-pollution problems caused by mining include acid mine drainage, metal contamination and increased sediment levels in streams.The EPA, estimates that there are more than 600,000 mines, most of which are abandoned, have polluted over 180,000 acres of reservoirs and lakes, and 12,000 miles of streams.Without remediation and reclamation of these mines, they will continue to discharge toxic metals in water and sediment. We have formed a new mining subsidiary and are seeking to raise seed capital to test the Ozonix® process in another area. ● Municipal Wastewater – Wastewater discharged into municipal wastewater systems travels to local wastewater treatment plants where it is treated before being discharged into the environment.According to the U.S. Census, in 2000, there were 15,591 wastewater treatment facilities in the U.S. with a total capacity of 42.225 billion gallons per day. ● Commercial Wastewater – Diminishing quality water supplies, increasing water purchase costs and strict environmental standards are forcing industries to target increased water-efficiency and reuse. ● Agricultural Wastewater – As reported by the EPA, agriculture nonpoint source pollution is the leading source of water quality impacts on surveyed rivers and lakes as surveyed in the 2000 National Water Quality Inventory provided to Congress.Agriculture is a highly intensified industry in many parts of the world, producing a range of wastewaters including sediment and nutrient runoffs, pesticides and animal wastes requiring a variety of treatment technologies.The disposal of many of these wastes can pose serious health problems. Other Technologies In addition to the Ozonix® technology, the Company presently owns several other technologies that are completed and available for global marketing.Among these technologies is our clean tech Ecos LifeLink.We completed the design and engineering for our clean tech mobile micro-utility system in late 2006.This new clean tech Ecos LifeLink unit will provide power, telecommunications and clean water in remote regions of the world without using fossil fuel. 12 Research and Development The EcosphereOzonix® technology is the result of a research and development journey that began with the Company’s innovation to use water under high pressure to strip coatings from the hulls of ships.The process required a method for treating the resulting waste stream, a mixture of water and ship coatings which contained numerous and varied metals and other chemical compounds.The Company experimented with a variety of filtration technologies and settled on a combination of reverse osmosis and media filtration units. In the aftermath of the September 11, 2001, terrorist attacks on the World Trade Center there was a growing fear that future attacks might be directed toward poisoning municipal water supplies.In response to this perceived threat, the Company designed, engineered and built the first mobile water filtration unit to be tested and approved by the Unites States Environmental Protection Agency for treating contaminated water.This unit was modified and used to provide the City of Waveland Mississippi with drinking water after their municipal treatment plant was destroyed by Hurricane Katrina.In conjunction with Pierce Manufacturing, the Company developed a second generation mobile water filtration unit on an all-terrain vehicle.This unit incorporated advanced oxidation through the use of Ozone in addition to reverse osmosis and media filtration. In 2007, as the Company was in the process of selling its ship stripping technology, the Company became aware of the vast amounts of water being used in the hydraulically fracturing of oil and gas wells in the Barnett Shale in Texas.The Company’s Founder was convinced that he and the Company’s engineer could develop an alternative to the industry practice of trucking flowback water, generated by the fracturing process, to be injected into disposal wells deep underground.In August 2007, the Company filed for a patent on its first Ozonix unit which combined ozone and accoustic cavitation (ultrasonic sound waves).The first unit built in late 2007 utilized ozone and acoustic cavitation in a pressurized vessel.In 2008 the Company built its second and third Ozonix units which combined ozone, accoustic cavitation and reverse osmosis and media filtration.In early 2009, the Company built its first EcosFrac unit using Ozonix which combined hydrodynamic cavitation (turbulence), ozone and accoustic cavitation to kill bacteria in water to be used to fracture natural gas wells.In late 2009 and early 2010, the Company delivered 24 EcosFrac (EF10) units for use on the Company’s multi –year agreement with Southwestern Energy.These units combined hydrodynamic cavitation, ozone, acoustic cavitation and electro decomposition to kill bacteria and reduce the scaling tendencies of water to be used to hydraulically fracture natural gas wells.The flowrates needed to operate on natural gas well sites required the use of 12 EcosFrac units for each well.Our experience operating on location at the well site provided the impetus for the further improvements made to our technology in 2010 which were designed to reduce the number of units needed on the well site, first from 12 units to six units (EF20) and ultimately to two units (EF60) which is the new unit we intend to build in the future. The development of our patented Ecosphere Ozonix® technology has permeated throughout the operations of our Company during the journey from cleaning water used to strip paint from ships to today’s game changing technology which is a non-chemicalalternative for the treatment of waste water in a multitude of industries and applications. Virtually every undertaking of the Company since its inception has contributed to the development of this technology. 13 Given the preceding, the amount of investment in research and development by the Company extends far beyond the amount recognized by generally accepted accounting principles which amounted to $163,328 and $97,389 for the years ended December 31, 2010 and 2009, respectively. Employees At December 31, 2010, we had 57 total employees of which 1 was part time.This includes 20 EES employees. None of our employees are covered by a collective bargaining agreement. We believe that our relationships with our employees are good. Corporate History We were formed as a Florida corporation in 1998.In 2006, we reincorporated in Delaware.We have formed two new subsidiaries since 2008, Ecosphere Energy Services LLC which is currently 52.6% owned by Ecosphere Technologies and Ecosphere Exploration and Mining Services which is currently 100% owned by Ecosphere Technologies. Intellectual Property In addition to the three new green tech patents in gas and oil drilling, Ecosphere holds an extensive patent portfolio of clean technologies.Our three new patents were filed as patent applications under the Obama Administration’s Green Technology Fast Track program that began December 1, 2009. We received notice of allowance of two of the patents on April 20, 2010 and received the third patent on August 31, 2010. Our intellectual property portfolio includes registered and pending patents, trademarks, copyrights and trade secrets.Our material intellectual property was invented by our founder and ChiefTechnology Officer, Mr.Dennis McGuire, and assigned to us.Our Senior Vice President of Engineering, Mr. Sanjeev Jahkete, was the co-inventor with Mr. McGuire of our three new green tech patents.We believe our intellectual property portfolio will act as a barrier to entry for other competitors who may seek to provide competing technology.In 2010 we filed six additional patent applications for various water treatment technologies. 14 · U.S. Patent 7,699,988 - The Ecosphere Ozonix® Process for enhanced water treatment for reclamation of waste fluids. U.S. Patent7,699,994 – The Ecosphere Ozonix® Process for enhanced water treatment for reclamation fluids and increased efficiency of potable waters. · U.S. Patent 7,785,470 - Improved reactor tank. The following is a list of the Company’s existing intellectual property estate: · U.S. Patent 6,287,389 - Method of robotic automobile paint stripping – dated September11, 2001. · U.S. Patent 6,745,108 - Expansion of 3D robotic auto paint stripping patent to include any object – dated June1, 2004. · U .S. Patent 7,100,844 – High Impact Waterjet Nozzle is constructed to infuse fluid into a high velocity stream of liquid passing through a nozzle to create a bubble rich waterjet that causes the bubbles to implode when the waterjet strikes the surface amplifying the impact of the water – dated September5, 2006. · U.S. Patent Pending - Mobile Emergency Water Filtration System for Homeland Security and other applications. 15 ITEM 1A. RISK FACTORS. To see our principal risk factors see Item 7.“Managements Discussions and Analysis or Financial Condition and Results of Operations” ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Ecosphere leases three buildings in Stuart, Florida comprising an aggregate of 21,100 square feet of space. Our aggregate monthly rent is $19,824. One building houses the corporate offices, and the second building provides warehouse, manufacturing and testing space.These two buildings are rented on a month to month basis.A third adjacent building provides additional warehouse space and is under a two year lease expiring in April 2012.If we do not renew these leases we believe there is an abundance of office and manufacturing space available in the Stuart, Florida area. EES leases a building in Conway, Arkansas, comprising approximately 7,500 square feet of space which comprises our administrative offices and equipment maintenance facility for our operations in Arkansas. The aggregate monthly rent is $4,200. The lease on the building expires on October 31, 2012. ITEM 3. LEGAL PROCEEDINGS. From time to time, we are involved in litigation in the ordinary course of business.We are not presently a party to any material litigation. ITEM 4. (REMOVED AND RESERVED). 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted on the Over-the-Counter Bulletin Board, or the Bulletin Board under the symbol “ESPH”.The following table provides the high and low bid price information for our common stock for the periods indicated as reported by the Bulletin Board.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions.We have approximately 1,363holdersof record of our common stock.On March 11, 2011, our common stock closed at $0.60. Bid Prices Year Quarter Ended High Low March31 June30 September30 December31 March31 June30 September30 December31 Dividend Policy We have not paid any cash dividends on our common stock and do not plan to pay any such dividends in the foreseeable future.Our Board of Directors, or Board, will determine our future dividend policy on the basis of many factors, including results of operations, capital requirements, and general business conditions. 17 Recent Sales of Unregistered Securities In addition to those unregistered securities previously disclosed in reports filed with the Securities and Exchange Commission, or the SEC, we have sold securities without registration under the Securities Act of 1933, or the Securities Act.Unless stated, all securities are shares of common stock. Name of Class Date Sold No.of Securities Reason for Issuance Investors (1) November 8, 2010 and December 8, 2010 $425,000 10% two-year notes convertible at $0.70 per share and 303,571 five-year warrants exercisable at $0.70 per share Investment Series B Holder (2) December 15, 2010 Conversion of Series B Preferred Stock Option Holder (1) December 22, 2010 Exercise of 81,081 options at $0.28 per share Option Holder (3) December 22, 2010 Exercise of 4,000 options at $0.28 per share Option Holder (1) December 29, 2010 Exercise of 20,000 options at $0.28 per share The securities were issued in reliance upon the exemption provided by Section 4(2) and Rule 506 under the Securities Act. The securities were issued to the Series B Holder in reliance upon the exemption provided by Section 3(a)(9) under the Securities Act. The securities were issued in reliance upon the exemption provided by Section 4(2) under the Securities Act. ITEM 6. SELECTED FINANCIAL DATA. Not applicable for smaller reporting companies. 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. You should read the following discussion in conjunction with our audited historical consolidated financial statements, which are included elsewhere in this Form 10-K.Management’s Discussion and Analysis of Financial Condition and Results of Operations contains statements that are forward-looking.These statements are based on current expectations and assumptions, which are subject to risk, uncertainties and other factors.Actual results may differ materially because of the factors discussed in the subsection titled “Risk Factors” which are located at the end of this Item7. Company Overview At present, Ecosphere is focusing its efforts on EES, its 52.6% owned subsidiary. EES is engaged in operating high volume mobile water filtration equipment to treat energy exploration related wastewaters.EES is successfully providing water recycling services to major energy exploration companies utilizing our patented Ecosphere Ozonix® technology.The industry acceptance of this technology is demonstrated by the multi-year agreements the Company has been able to secure.These agreements proved the technology is commercially viable and led to the development of additional applications of our technologies which will allow energy companies to optimize the revenues generated from a well site. 2010 Highlights In 2010 the Company has solidified the viability of its technology for treating water to be used for fracturing natural gas wells and has adapted its equipment design based upon field experience and feedback from its customers.Highlights for 2010 include: ● As evidence that the Ecosphere Ozonix® process is breakthrough technology, we received three patents for our Ecosphere Ozonix® process from the U.S Patent and Trademark Office under the new Green Tech Fast Track program. Patent numbers 7,699,994, 7,699,988 and 7,785,470. ● Our revenues of $2.1 million for the first quarter and $2.1 million for the second quarter, $2.2 million for the third quarter and $2.5 million for the fourth quarterwere records for operating revenues in any quarter, a 981% increase compared to the first quarter of 2009, a 1,288% increase compared to the second quarter of 2009, a 513% increase compared to the third quarter of 2009 and a 141% increase compared to the fourth quarter of 2009.This continued a streak of 7 consecutive quarters of increasing revenues. 19 ● In January and February we performed paid pilot programs forBP in Wyoming and for Southwestern Energy in Arkansas. ● During 2010, we converted all of our convertible debt outstanding as of December 31, 2009.A reduction of $2.5 million. ● The Company deployed personnel and equipment to the Gulf in an unsuccessful attempt to secure a contract to assist BP in the clean up efforts for the Gulf Oil Spill. ● In August, we signed a new 13 month agreement to process frac flowback water for a subsidiary of Newfield Explorations for a monthly flat fee. ● Based upon our experience treating water that was used in the fracturing of 95 natural gas wells and feedback from our customer and other industry experts, we designed and built a new EF20 unit which has been proven in the field and designed the new EF60 unit which will be our flagship equipment offering for the future.Both designs were based on the desire to reduce our equipment footprint on the well site and to improve the efficiency of moving between well sites, thus increasing the overall utilization of the equipment. ● We began the due diligence process which culminated in the signing of a non-binding term sheetin January 2011 providing for the sale ofup to 16 EF60 units over the next two years to be an exclusive licensee of our Ecosphere Ozonix® technology onshorein the oil and gas field of use in the United States. CRITICAL ACCOUNTING ESTIMATES In response to the SEC’s financial reporting release, FR-60, Cautionary Advice Regarding Disclosure About Critical Accounting Policies, the Company has selected its more subjective accounting estimation processes for purposes of explaining the methodology used in calculating the estimate, in addition to the inherent uncertainties pertaining to the estimate and the possible effects on the Company’s financial condition.The three accounting estimates are discussed below.These estimates involve certain assumptions that if incorrect could create a material adverse impact on the Company’s results of operations and financial condition. 20 Revenue Recognition Revenue from sales of equipment is recognized when products are delivered to and accepted by the customer, economic risk of loss has passed to the customer, price is fixed or determinable, collection is probable, and any future obligations of the Company are insignificant.Revenue from the Ozonix® water-filtration contracts is earned based upon the volume of water processed plus additional contractual period based charges and is recognized in the period the service is provided.Payments received in advance of the performance of services or of the delivery of goods are deferred as liabilities until the services are performed or the goods are delivered.Revenue from the sale of intellectual property and related assets is recognized as a gain from the sale of intellectual property and related assets, an operating item, when payment has been received and ownership of the patents and related assets has been transferred to the buyer and is recorded net of any carrying value and selling costs.Equipment or inventory sold in connection with the sale of intellectual property is recognized as a wash sale with no resulting gain or loss.The Company includes shipping and handling fees billed to customers as revenues and shipping and handling costs as cost of revenues. Stock-Based Compensation The Company follows the provisions of ASC 718-20-10 Compensation – Stock Compensation which establishes standards surrounding the accounting for transactions in which an entity exchanges its equity instruments for goods or services.Under ASC 718-20-10, we recognize an expense for the fair value of our outstanding stock options as they vest, whether held by employees or others. We estimate the fair value of each stock option at the grant date by using the Black-Scholes option pricing model based upon certain assumptions which are contained in Note 12 to our consolidated financial statements contained in this Report.The Black-Scholes model requires the input of highly subjective assumptions including the expected stock price volatility.Because our stock options and warrants have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such stock options. Fair Value of Liabilities for Warrant and Embedded Conversion Option Derivative Instruments We estimate the fair value of each warrant and embedded conversion option at the issuance date and at each subsequent reporting date by using the Black-Scholes option pricing model based upon certain assumptions which are contained in Note 1 to our consolidated financial statements contained in this Report.The Black-Scholes model requires the input of highly subjective assumptions including the expected stock price volatility.Because our warrants and embedded conversion options have characteristics different from those of traded options, and because changes in the subjective input of assumptions can materially affect the fair value estimate, in our management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such warrants and embedded conversion options. 21 Comparison of the Year ended December 31, 2010 with the Year ended December 31, 2009 The following table sets forth a modified version of our Consolidated Statements of Operations that is used in the following discussions of our results of operations: For the Years Ended December 31, Change $ % Revenues $ $ $ % Cost of revenues % Gross profit (loss) % Operating expenses Salaries and employee benefits 32 % Administrative and selling 40 % Professional fees 3 % Depreciation and amortization % Research and development 68 % Total selling general and administrative 40 % Restructuring charge ) -91 % Asset impairment - % Total operating expenses 35 % Loss from operations ) ) -11 % Other income (expense): Other income (expense) ) -83 % Gain (loss) on conversion ) ) 97 % Gain (loss) on settlement ) - ) -100 % Interest expense ) ) 77 % Change in fair value of derivative instruments ) ) ) -73 % Total other income (expense) 50 % Net loss ) ) ) -19 % Preferred stock dividends ) 11 % Net (loss) applicable to Ecosphere Technologies, Inc. common stock ) ) ) -19 % Net (income) loss applicable to noncontrolling interest of consolidated subsidiary 41 % Net loss applicable to Ecosphere Technologies, Inc. common stock $ ) $ ) $ ) -21 % 22 RESULTS OF OPERATIONS Comparison of the Year Ended December 31, 2010 to the Year Ended December 31, 2009 The Company’s net loss applicable to Ecosphere Technologies, Inc. common stock increased $3,811,304 during the year ended December 31, 2010 when compared to the year ended December 31, 2009.The primary reasons for this increase was an increase in the fair market value of the liabilities for derivative instruments during the year ended December 31, 2010 of $9,341,054, most of which resulted from the increase in the market price of the Company’s common stock from $0.48 per share to $1.50 per share in the first quarter of 2010, plus an increase in operating expenses of $3,641,298 primarily the result of increases in salaries and employee benefits of$2,166,520 due to a full year of field operations and increases in noncash equity incentive compensation, and an increase in depreciation of $1,271,572 which results from the increase in equipment in operation in the field treating water for use in fracturing natural gas wells. These increases were partially offset by an increase in gross profit of $4,734,456 which resulted from the increase in our revenues and decreases in interest expense of $4,008,525 which resulted from the reduction of our outstanding debt plus a decrease in losses on conversions which resulted from fewer conversions of accrued interest on convertible notes into shares of the Company’ common stock at contractual conversion rates that were considerably lower than the fair market value of the Company’s common stock on the dates of conversion. Revenues The Company generated revenue of $8,964,484 during the year ended December 31, 2010, an increase of $7,204,355 or 409% over our revenue of $1,760,129 for the year ended December 31, 2009.The increase was the result of revenue generated from the deployment of our Ecos-Frac® units in Arkansas to treat water prior to its use in fracturing natural gas wells, the processing of frac flowback water in the Woodford shale in Oklahoma and treating a variety of oil and gas exploration flowback water for three separate oil and gas exploration companies through pilot projects in Wyoming, Texas, Louisiana and Arkansas. During the year ended December 31, 2009, the Company had one fleet of its Ecos-Frac® units deployed for one month to treat water prior to its use in fracturing natural gas wells, had processed frac flowback water in Oklahoma fora full year and performed pilot projects for three separate oil and gas companies in Utah, Wyoming and Arkansas. Revenues for the years ended December 31, 2010 and 2009 were generated from the following services provided by EES to oil and gas exploration companies. Treating water for fracturing natural gas wells $ $ Treating frac-flowback water Pilot water treatment projects $ $ 23 The Company anticipates 2011 service revenues to be in line with 2010 revenues. Operating Expenses Operating expenses for the year ended December 31, 2010 were $14,180,824 as compared to $10,539,526 for the year ended December 31, 2009, an increase of $3,641,298 or 35%.The increase was primarily caused by the following: Selling, General and Administrative An increase in Selling, General and Administrative Expenses of $4,023,388 which were the result of;(1) an increase in salaries and employee benefits which includedan increase of $1.2 million in non-cash compensation expense related to option grants in 2010, (2) a full year of the cost ofmanagement and staff to support the operations of EES, the Company’s majority owned subsidiary; (3) an increase in Administrative and Selling Expenseswhich related to increases in insurance expense of $135,000 due to the increase in equipment operating in the field, an increase in travel expenses due to the added operating activity, an increase in postage and office supplies at the EES due to full year’s activity and an increase in postage at the corporate level to support EES operations,(4) an increase in marketing costs due to our efforts to spread the word about our Company and technology; (5) an increase in depreciation expense due to the increase in fixed assets and based upon a full year’s depreciation on that equipment; and(6) an increase in Research and Development costs resulting from the planning and design of two new pieces of equipment, including the EF60, during 2010. Impairment Reserve The Company recorded an impairment reserve of $116,000 to reserve for the impairment in the value of the Company’s non-Ozonix water filtration system which was previously installed in the water filtration truck. Restructuring Reserve The increases above were partially offset by a decrease in the restructuring reserve which was recorded in 2009 based upon the Company’s decision to close the New York office. 24 Loss From Operations Loss from operations for the year ended December 31, 2010 was $8,611,028 compared to a loss from operations of $9,704,186 for the year ended December 31, 2009, a decrease of $1,093,158 or 11.2%.The decrease in the loss from operations in 2010 versus 2009 was due to the increase in gross profit of $4,734,456 which was partially offset by the increase in operating expenses identified above. Interest Expense Interest expense was $1,176,222 for the year ended December 31, 2010 as compared to $5,184,747 for the year ended December 31, 2009, a decrease of $4,008,525 or 77%.Of the 2010 amounts, approximately $544,000 related to the accretion of the discounts on notes payable (non-cash) and approximately $632,000 related to actual and accrued interest associated with the notes and debentures payable. Of the 2009 amounts, approximately $4,125,000 related to the accretion of the discounts and amortization of debt issue costs related to the Company’s notes payable (non-cash) $325,000 related to debt discounts related to notes that were converted into common stock and approximately $832,000 related to actual and accrued interest associated with the notes and debentures payable. Loss on Conversion Loss on conversion for the year ended December 31, 2010 was $19,604 as compared to a loss of $716,783 for the year ended December 31, 2009.In 2010, the Company issued 30,160 shares of common stock with a fair market value of $30,462 based upon the quoted market price of the Company’s common stock on the date of conversion of $1.01 to repay interest on one convertible note in the amount $10,858. In 2009, the Company issued 229,340 shares of common stock with a fair market value of $99,163 based upon the quoted market prices for the Company’s common stock on the dates of conversion that ranged from $0.19 to $0.49 per share to repay interest on convertible debentures that amounted to $37,600.In addition, the Company issued 2,158,000 shares of common stock with a fair market value of $975,720 based upon the quoted market prices for the Company’s common stock on the dates of conversion that ranged from $0.42 to $0.49 per share to repay interest on convertible debentures that amounted to $320,200. Gain (Loss) on Settlement Gain (Loss) on settlement for the year ended December 31, 2010 consisted of a loss on the settlement of an amount due a consultant by the issuance of common stock with a fair market value of $114,000 which was offset by gains on settlements primarily from negotiating reductions in amounts due to vendors related to older outstanding accounts payable. 25 Change in Fair Value of Derivative Instruments The Company adopted ASC 810-15 effective January 1, 2009.Under ASC 810-15 the Company recorded a liability for the fair value of warrants and the embedded conversion options of certain convertible debt agreements as of January 1, 2009 in the amount of $10,218,158.Under ASC 810-15, the fair value of these liabilities is calculated at each reporting date with the change in liability recorded in other income or expense.The Company estimates the fair value of these liabilities using the Black-Scholes option pricing model. The change in fair value of derivative instruments in other expense was $12,787,666 for the year ended December 31, 2010 as compared to $3,446,612 for the year ended December 31, 2009. This change in 2010 resulted primarily from a large increase in the fair value of the liability for derivative instruments in the first quarter of 2010 due to the increase in the market price of the Company’s common stock from $0.48 per share as of December 31, 2009 to $1.50 per share as of March 31, 2010.As of December 31, 2010, there are no remaining convertible notes which generate a derivative liability for the Company.In addition, the number of warrants requiring derivative accounting treatment has been reduced from 16.9 million warrants at December 31, 2009 to 1.7 million warrants at December 31, 2010 through a combination of exercises by holders and through holders agreeing to modify the warrant terms to eliminate the requirement to treat the warrants as derivative instruments, in exchange for extending the expiration date of the warrants.As such, we anticipate that future other income and expense from these financial instruments will diminish. The following table summarized the change in the fair market value of the liability for derivative instrument for the years ended December 31, 2010 and 2009 and shows the market value of the Company’s common stock at each reporting date during that two year period. Q1 Q2 Q3 Q4 Year Change in warrant derivative instrument liability $ $ ) $ ) $ ) $ Change in embedded conversion feature derivative lialbility ) - - Change in thefair value of derivative instruments $ $ ) $ ) $ ) $ Market price of common stock on the last day of the quarter $ Q1 Q2 Q3 Q4 Year Change in warrant derivative instrument liability $ ) $ $ ) $ ) $ Change in embedded conversion feature derivative lialbility ) ) ) Change in thefair value of derivative instruments $ ) $ $ ) $ ) $ Market price of common stock on the last day of the quarter $ 26 Preferred Stock Dividends Preferred stock dividends were $105,500 for the year ended December 31, 2010 and $118,750 for the year ended December 31, 2009.The dividends reflect Company obligations to preferred shareholders that have not been paid and decreased from 2009 because the holders of 33 shares of Series B Preferred stock chose to convert their preferred stock into 57,615 shares of common stock and one holder of Series A preferred Stock converted their share of preferred stock into 24,000 shares of common stock. Non-controlling Interest of Consolidated Subsidiary The non-controlling interest of consolidated subsidiary loss was $528,277 for the year ended December 31, 2010 as compared to a loss of $743,417 for the period from inception, July 16, 2009, through December 31, 2009.This amount represents the amount of the losses of EES for the year ended December 31, 2010 and for the period from inception, July 16, 2009, through December 31, 2009, which have been allocated to the non-controlling equity members of the subsidiary.Per the LLC operating agreement, the amounts allocated represented the entire loss for EES for the period from inception July 16, 2009 through December 31, 2009 and for the year ended December 31, 2010. Net Loss Applicable to Common Stock of Ecosphere Technologies, Inc. Net loss applicable to common stock of Ecosphere Technologies, Inc. was $22,237,207 for the year ended December 31, 2010, compared to a net loss applicable to common stock of $18,425,903 for the year ended December 31, 2009.Net loss per common share was $0.17 for the year ended December 31, 2010 as compared to a net loss per common share of $0.19 for the year ended December 31, 2009.The weighted average number of shares outstanding was 131,502,601 and 99,627,077 for the years ended December 31, 2010 and 2009, respectively. 27 LIQUIDITY AND CAPITAL RESOURCES Net cash used in operating activities was $1,267,206 for the year ended December 31, 2010, compared to $4,342,143 for the year ended December 31, 2009.This decrease in cash used relates to the significantly higher non-cash expenses during the year ended December 31, 2010.The net loss of $22.2million was offset by non-cash expenses of $8.5million, plus an increase in the fair value of the liability for derivative instruments of $12.8million, an increase in accounts payable of $371,560 and an increase in accrued expenses of $374,564. These were partially offset by a decrease in deferred revenue of $672,000 and the allocation of the EES netloss to the non-controlling equity members of $528,277.In 2009, the net loss of $18.4million was offset by non-cash expenses of $10.3million, plus an increase in the fair value of the liability for derivative instruments of $3.4million, an increase in accounts payable of $750,000, an increase in the restructuring reserve of $198,000 and an increase in deferred revenue of $672,000.These were partially offset by an increase in accounts receivable of $578,000, a decrease in accrued expenses of $107,000 and the allocation of the EES net loss to the noncontrolling equity members of $743,417. The Company’s net cash used in investing activities was $1,825,260 for the year ended December 31, 2010 compared to net cash used in investing activities of $6,822,165 for the year ended December 31, 2009.In 2010, the Company invested $2 million into construction in progress to build new equipment and update old equipment for EES.In addition, the Company invested $242,443 in vehicles and leasehold improvements at EES and at the corporate facility.These expenditures were offset by the release of restricted cash of $425,000 that had been held in escrow for certain convertible note agreements which were converted into common stock in 2010.In 2009 the Company invested approximately $5.1 million in equipment components to build EcosFrac™ units.The units are being used to process water to be used in fracturing natural gas wells in the Arkansas under a minimum two year agreement.In addition, the Company invested approximately $725,000 in equipment components associated with the building of the first EcosBrine™ unit, the second generation Ozonix® unit for processing frac flowback water and invested an additional $184,000 in equipment and vehicles to support the manufacturing and field operations. The Company’s net cash provided by financing activities was $2,049,615 for the year ended December 31, 2010 as compared to $11,792,032 for the year ended December 31, 2009. During the year ended December 31, 2010, the Company received $400,000 from the issuance of convertible notes and warrants, $545,000 from the sale of common stock and warrants, $1,224,444 in connection with the exercise of options and warrants to purchase shares of common stock, $756,968 for exchanging warrants and cash for new warrants and $42,000 from vehicle financing.These sources were used make payments on notes payable of $717,277, vehicle and insurance finance payments of $188,440 and to make payments on capital leases of $13,080.During the year ended December 31, 2009, the Company received $700,000 in exchange for warrants and new secured convertible notes, $45,500 for a new original issue discount note, $80,000 from related parties and $466,055 from the exercise of options and warrants.In addition, EES received $2.5 million in cash and $1.0 million in the form of debt forgiveness equity interest and received an additional $7,850,000 from investors in exchange for a 21.5% equity interest.These receipts were partially offset by repayments of $800,565, $51,407 and $38,890 for notes payable and insurance financings, related party debt and capital leases, respectively. Amounts paidby EES tothe Company for equipment, reimbursed the Company for the costs incurred to build the 26 Ecos-Frac® Units which are deployed in the Fayetteville Shale, plus one Ecos-Brine® unit, delivered to EES in October 2009 that has beendeployed on various pilot projects.In 2010, the revenue from the Ecos-Frac® units deployed on the Southwestern Energy Agreement, have generated monthly revenue sufficient to produce positive cash flow to EES.The Company receives a monthly management fee from EES for the cost of management and overhead related to the manufacturing facility. 28 In January, EES and the Company signed a non-binding term sheet for a manufacturing and licensing agreement with a Proposed Licensee for an exclusive sublicensing of the Company’s Ecosphere Ozonix® technology in the oil and gas industry in the United States in exchange for minimum purchase commitments for the Company’s new EF60 units.The initial purchase commitment requires the purchase of up to 16 new EF60 units in the first twenty four months and provides for a continuing royalty based upon the profitability of those units.Management is currently working with the third party on a definitive agreement. In September2010, the board of directors approved a convertible note offering for up to $2,000,000.Under the offering, investors receive a two year note bearing annual interest of 10% and convertible into common stock at $0.70 per share plus five year warrants to purchase common stock at $0.70 per share.The number of warrants received is equal to 50% of the principal balance divided by the conversion rate.Through March 16, 2011, the Company has received $1,225,000 fromseven accredited investors for this financing which is intended to be a bridge to the signing of a definitive agreement for the manufacturing and licensing agreement referred to in the preceding paragraph. Management believes that the Proposed EES Licensing Transactionwill provide revenue sufficient to maintain operations for at least the next two years.There can be no assurances that the Transaction will close.If we are unable to close the Proposed EES Licensing Transaction, we will need to raise $1.5 millionto meet our working capital and debt service needs in order to remain operation al for the next12 months.In addition, In order to secure material new EES business, Ecospherewill need up to $7.5 million to build new Ecosphere Ozonix® equipment. In addition, the Company is working to identify potential investors for its Ecosphere Explorations and Mining Services subsidiary to apply the Ecosphere Ozonix® technology to the non-energy related mining industry. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the inability of the Company to continue as a going concern.There are no assurances that the Company will be able to achieve and sustain profitable operations or continue as a going concern. 29 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This report includes forward-looking statements including closing the Proposed EES Licensing Transaction, expected terms of the Proposed EES Licensing Transaction, liquidity, our intentions regarding building EF60s, our expectations from the EF60, our beliefs regarding how much money we can save our customers, our beliefs regarding our technology, expectations regarding offshore drilling, our belief regarding the impact of future government laws and regulations on hydraulic fracturing, our potential clients, our intentions regarding building EF60s and expectations for our Ecos LifeLink. All statements other than statements of historical facts contained in this report, including statements regarding our future financial position, liquidity, business strategy and plans and objectives of management for future operations, are forward-looking statements.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements.We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs.These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in “Risk Factors” elsewhere in this Report. Other sections of this report may include additional factors which could adversely affect our business and financial performance.New risk factors emerge from time to time and it is not possible for us to predict all such risk factors, nor can we assess the impact of all such risk factors on our business or the extent to which any risk factor, or combination of risk factors, may cause actual results to differ materially from those contained in any forward-looking statements. 30 RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors before deciding whether to invest in Ecosphere.Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations or our financial condition.If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected.In such case, the value and marketability of the common stock could decline, and you might lose all or part of your investment. Risk Factors Relating to Our Company Our ability to continue as a going concern is in doubt absent obtaining adequate new debt or equity financing and achieving sufficient sales levels. We incurred net losses applicable to common stock of approximately $22.2 million in 2010 and $18.4 million in 2009.We have a significant working capital deficiency, and have not reached a profitable level of operations, all of which raise doubt about our ability to continue as a growing concern.Our continued existence is partly dependent upon generating working capital.Working capital limitations continue to impinge on our day-to-day operations, thus contributing to continued operating losses. If we do not enter in and close a definitive agreement relating to the non-binding term sheet we entered into in January 2011, we will not have enough capital to build Ozonix units and our business may fail. We currently have limited working capital.Without working capital or an available credit facility, the Company cannot manufacture new Ozonix® units and be in a position to seek new customers.We have signed a non-binding term sheet with a Proposed Licensee and have been negotiating a definitive agreement for the past two months.Assuming we are able to close the transaction, the Proposed Licensee will have exclusive rights to our Ozonix® technology onshorein the United States oil and gas business, although EES will continue to service our two customers in the short-term.Additionally, we will retain manufacturing rights.We believe that the Proposed Licensee has the necessary capital and operational experience to expand usage of the Ozonix® technology.We cannot assure you we will close the transaction.If we are unable to enter into a definitive agreement with this Proposed Licensee, we will need additional financing or may not be able to remain operational. 31 If we do not generate positive cash flow and earnings or raise additional debt or equity capital, we will need to raise additional debt on equity and may not be successful. At December 31, 2010, we had a working capital deficit of approximately $5.5 million and total indebtedness of $6.9 million.We presently have negative working capital and minimal cash even though we generate revenue from our operations.Because we are not currently generating positive cash flow, if we fail to close the EES transaction referred to in the above risk factor, we may need to sell debt or equity securities in the future.Because of the lingering effects of the recession, instability in the Middle East and North Africa, the lack of available credit for companies like us and our stock price, we may be hampered in our ability to raise the necessary working capital.Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us.Any future capital investments may dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders.In addition, new equity or debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock.We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. If we do not raise the necessary working capital, we may not be able to remain operational or we may have to scale back our operations. If the current prices of natural gas decrease to low levels, energy companies may reduce their drilling operations in shale deposits, which could adversely affect the attractiveness of our Ecosphere Ozonix® business. In early 2008, with high prices for natural gas, energy companies began profitably drilling in shale areas.These operations rely on enormous supplies of clean water.Much of the water used in drilling gas wells in shale areas and the resultant water that flows back in a polluted state creates an opportunity for our Ecosphere Ozonix® business.Horizontal drilling in shale areas is very expensive; however, if prices for natural gas are sufficiently high this expense can be justified.If current prices decline, horizontal drilling may not be cost-effective andmay adversely affect our Ecosphere Ozonix® business. If we are unable to generate material service or licensing revenue, we will continue to have negative cash flows. We are presently relying upon revenue from our Ozonix® systems.While our revenue year-over-year is increasing, we still have negative cash flow.If we are unable to deploy additional Ecosphere Ozonix® systems or we are unable to close theProposed EES Transaction, we will not derive material service revenue.In that event, our future results of operations and financial condition will be adversely affected.Like any new technology, repeat orders from a customer provide credibility for a technology and encourage other customers to consider using the technology.Unless we close the proposed EES transaction or another significant transaction, we expect that we will have negative cash flow. Although we believe EES has the only robust chemical free solution for treating water including frac flowback water and produced water stemming from the drilling of oil and gas wells, we face severe competition from a major drilling contractor which may adversely affect our future results of operations and financial condition. Recently Halliburton, a leading drilling contractor, introduced a solution that reduces chemicals used in hydraulic fracturing.The Halliburton process uses ultraviolet light in contrast to the ozone which is used in our Ozonix®process.Halliburton represents a significant competitive threat since it is involved in the drilling and fracturing of many wells which provides it with the advantage of selling an additional service.In addition, Halliburton was recently ranked 158 in Fortune 500 companies.Thus, it has substantially greater financial, technical and other resources and presents a significant competitive threat.We cannot assure you that our Ozonix® technology will be able to compete with Halliburton. 32 Because our Ecosphere Ozonix® systems are designed to provide a solution which competes with existing methods; we are likely to face resistance to change, which could impede our ability to commercialize this business. Our EcosphereOzonix® systems are designed to provide a solution to environmental challenges created by contaminated water.Specifically, we believe it can provide a solution to the disposal of wastewater in the oil and gas, mining, marine, coal and other industries.Currently, large and well capitalized companies provide services in these areas.These competitors have strong relationships with their customers’ personnel, and there is a natural reluctance for businesses to change to new technologies.This reluctance is increased when potential customers make significant capital investments in competing technologies.Because of these obstacles, we may face substantial barriers to commercializing our business. If chemical companies engage in predatory pricing, we may lose customers, which could materially and adversely affect us. In the gas drilling business, energy companies traditionally have used chemicals to clean the water used to fracture wells by destroying bacteria and metal residues.The chemical companies represent a significant competitive factor.The chemical companieswhich supply chemicals to gas drillers may, in order to maintain their business relationship with drillers, drastically reduce their price and seek to undercut the pricing at which we can realistically charge for our services.While predatory pricing that is designed to drive us out of business may be illegal under the United States anti-trust and other laws, we may lose customers as a result of any future predatory pricing and be required to file lawsuits against any companies who engage in such improper tactics.Any such litigation may be very expensive which will further impact us and affect their financial condition.As a result, predatory pricing by chemical companies could materially and adversely affect us. Because we commercialized our Ecosphere Ozonix® business in 2009, it is subject to all of the risks inherent in a new business. Our Ecosphere Ozonix® business is brand new and is subject to a number of risks, including: · Our ability to convince customers to use our services; · Our ability to finance the units; · Our ability to operate units that are built; and · Our ability to manage the operations of our Ecosphere Ozonix® systems at multiple locations. 33 If we do not achieve broad market acceptance of our clean technology products, we may not be successful. Although all of our products and services serve existing needs, our delivery of these products and services is unique and subject to broad market acceptance.As is typical of any new product or service, the demand for, and market acceptance of, these products and services are highly uncertain.We cannot assure you that any of our products and services will be commercialized on a widespread basis.The commercial acceptance of our products and services may be affected by a number of factors, including the willingness of operators in the natural gas industry and in other industries to use the Ecosphere Ozonix® system for wastewater. If the markets for our products and services fail to develop on a meaningful basis, if they develop more slowly than we anticipate or if our products and services fail to achieve sufficient market acceptance, our business and future results of operations could be adversely affected. Our growth strategy reflected in our business plan may not be achievable or may not result in profitability. Our growth strategy reflected in our business plan may not be able to be implemented at all or rapidly enough for us to achieve profitability.Our growth strategy is dependent on several factors, such as our ability to respond to the technological needs of our customers and others in the markets in which we compete and a degree of market acceptance of our products and services.We cannot assure you the potential customers we intend to target will purchase our products or services in the future or that if they do, our revenues and profit margins will be sufficient to achieve profitability. Because of the global economic recession, our customers may delay in paying us or not pay us at all.This would have a material adverse effect on our future operating results and financial condition. One of the effects of the global economic recession is that businesses are tending to maintain their cash reserves and delay paying their creditors whenever possible.As a trade creditor, we lack the leverage which secured lenders and providers of essential services have.If the economy continues to deteriorate, we may find that our oil and gas customer and our future customers may delay in paying us.This could result in a number of adverse effects upon us including increasing our borrowing costs, reducing our profit margins, severely impacting liquidity and reducing our ability to grow our business which could have a material adverse effect on Ecosphere. Because our operating results have and may continue to fluctuate dramatically, particularly from quarter to quarter, investors should not rely upon our results in any given quarter as being part of a trend. In the past, our quarterly operating results fluctuated and may continue to do so in the future as a result of a number of factors, including the following: · Our announcement if we close or fail to close the Proposed EES Licensing Transaction; · Our receipt of orders from existing and new customers; 34 · The availability of components from our suppliers for Ecosphere Ozonix® systems; · Operating results from our Ecosphere Ozonix® units and the announcement of future agreements for our Ecosphere Ozonix® units; · Our raising necessary working capital and any associated costs which will be charged as expenses to our future results of operations; · Our continuing to develop new technologies; · Pricing pressures; · General economic and political conditions; · Our ability to finance our new subsidiary; · Our sales or licensing of our technologies in inventory. As a result of these and other factors, we have experienced, and may continue to experience, fluctuations in revenues and operating results.As a consequence, it is possible that fluctuations in our future operating results may cause the price of our common stock to fall. 35 If we cannot manage our growth effectively, we may not become profitable. Businesses which grow rapidly often have difficulty managing their growth.We have been growing rapidly.If this growth continues, we will need to expand our management by recruiting and employing experienced executives and key employees capable of providing the necessary support.We cannot assure you that our management will be able to manage our growth effectively or successfully.Our failure to meet these challenges could cause us to lose money, and your investment could be lost. Because our business model is centered on partnering with third parties, we will not be able to control key aspects of the commercialization of our business, which can adversely affect our future results of operations. Our business model is to invent and develop technologies and once we prove that they are commercially viable, we partner with larger and financially stable companies which would conduct our operations.Thus with the energy business, for the last several months we have been focused on consummating a licensing agreement with a well-capitalized group with substantial experience commercializing and using heavy equipment.Both this particular licensing agreement for EES and future agreements, if consummated, will mean that we will give up operational control in certain fields of use, although with the Proposed EES Licensing Transaction we will maintain manufacturing rights.Thus our ability to commercialize our future business will be dependent upon third parties which we will not be in a position to control and, as a result, we could be adversely affected if the third parties do not pursue their agreements with us in the manner we anticipate. If environmental laws and rules change or if existing environmental regulators preclude the use of horizontal drilling, we will be materially and adversely affected. EES’ business relies upon supplying chemical free solutions for cleaning the large amounts of water used in horizontal drilling applications.Objections have been raised by some land owners and governments including environmental authorities that there have been adverse side effects affecting the purity of the water supply as a result of the injection of chemicals and water in connection with horizontal drilling.Although we believe that EES has a chemical free solution which should result in increased business, we cannot assure you that legislation or rules will be passed or action taken by environmental authorities that will preclude the use of horizontal drilling. In Quebec, Canada where horizontal drilling has yet to occur, the government in March 2011 announced a ban.If this were to occur in the United States,the demand for EES’ services may be eliminated or substantially reduced.In that case, we will be materially and adversely affected. 36 If we are unable to protect our proprietary technology, our business could be harmed. Our intellectual property including our patents is our key asset.In addition to our existing patents, we have filed United States patent applicationscovering certain technologies.If one or more patents are not issued by the United States, the value of our other technologies could be materially reduced.Competitors may also be able to design around our patents and to compete effectively with us.The cost to prosecute infringements of our intellectual property or the cost to defend our products against patent infringement or other intellectual property litigation by others could be substantial.We cannot assure you that: · Pending and future patent applications will result in issued patents; · Patents we own or which are licensed by us will not be challenged by competitors; · The patents will be found to be valid or sufficiently broad to protect our technology or provide us with a competitive advantage; and · We will be successful in defending against future patent infringement claims asserted against our products. If we are subject to intellectual property infringement claims, it could cause us to incur significant expenses and pay substantial damages. Third parties may claim that our equipment or services infringe or violate their intellectual property rights. Any such claims could cause us to incur significant expenses and, if successfully asserted against us, could require that we pay substantial damages and prevent us from using licensed technology that may be fundamental to our business service delivery. Even if we were to prevail, any litigation regarding its intellectual property could be costly and time-consuming and divert the attention of our management and key personnel from our business operations. We may also be obligated to indemnify our business partners in any such litigation, which could further exhaust our resources. Furthermore, as a result of an intellectual property challenge, we may be prevented from providing some of our services unless we enter into royalty, license or other agreements. We may not be able to obtain such agreements at all or on terms acceptable to us, and as a result, we may be precluded from offering some of our equipment and services. If the patent reform legislation is enacted into law, it may make challenges to our patents easier, may increase the likelihood that we will be sued or our patents challenged, subject us to extraordinary legal expenses and risk a ruling that one or more of our patents are invalid. There is currently pending in the U.S. Congress legislation referred to as the Patent Reform Act of 2011.The Senate passed the Act, however, it is uncertain whether it will be passed into law.A purpose of the Act is to improve the system for challenging the validity of a patent at the Patent and Trademark Office throughout the life of the patent and provide an alternative to litigation by establishing other alternatives to challenge a patent.Assuming it is passed, we are not sure if it will result in a material adverse effect upon our future operating results and financial condition, including increasing competition. 37 Risks Related to Our Common Stock Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the Bulletin Board which is not a liquid market.Until 2010 there was only a limited public market for our common stock.We cannot assure you that an active public market for our common stock will continue in the future.If an active market for our common stock is not sustained, the price may continue to decline. Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules.This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules limit the ability of broker-dealers to solicit purchases of our common stock and therefore reduce the liquidity of the public market for our shares. Due to factors beyond our control, our stock price may be volatile. · Any of the following factors could affect the market price of our common stock: · Our failure to generate increasing revenues; · Our failure to close the publicly announced EES transaction; · Short selling activities; · The loss of key personnel; · Our failure to achieve and maintain profitability; 38 · Actual or anticipated variations in our quarterly results of operations; · Announcements by us or our competitors of significant contracts, new products, acquisitions, commercial relationships, joint ventures or capital commitments; · The loss of major customers or product or component suppliers; · The loss of significant business relationships; · Our failure to meet financial analysts’ performance expectations; · Changes in earnings estimates and recommendations by financial analysts; or · Changes in market valuations of similar companies. In the past, following periods of volatility in the market price of a company’s securities, securities class action litigation has often been instituted.A securities class action suit against us could result in substantial costs and divert our management’s time and attention, which would otherwise be used to benefit our business. We may issue preferred stock without the approval of our shareholders, which could make it more difficult for a third party to acquire us and could depress our stock price. Our Board may issue, without a vote of our shareholders, one or more additional series of preferred stock that have more than one vote per share.This could permit our Board to issue preferred stock to investors who support our management and give effective control of our business to our management.Additionally, issuance of preferred stock could block an acquisition resulting in both a drop in our stock price and a decline in interest of our common stock.This could make it more difficult for shareholders to sell their common stock.This could also cause the market price of our common stock shares to drop significantly, even if our business is performing well. 39 If the holders of our outstanding warrants and options exercise their securities into common stock, we will issue up to 81,779,671 shares , which will materially dilute the voting power of our currently outstanding common stock and possibly change control of Ecosphere. As of March 11, 2011, we had 141,319,197 shares of our common stock outstanding.We have 19,808,061 warrants to purchase shares of common stock and61,971,610 stock options and $1,300,000 in notes convertible into1,857,143 shares.If the holders of the securities described in this risk factor exercise and convert their securities, it will materially dilute the voting power of our outstanding common stock and may change the control of our company. An investment in Ecosphere will be diluted in the future as a result of the issuance of additional securities, the exercise of options or warrants or the conversion of outstanding preferred stock. In order to raise additional capital to fund its strategic plan, we may issue additional shares of common stock or securities convertible, exchangeable or exercisable into common stock from time to time, which could result in substantial dilution to investors.We cannot assure you that we will be successful in raising additional capital. Because our management and employees do not solely by virtue of their ownership of our common stock control Ecosphere, it is possible that third parties could obtain control and change the direction of our business. Our officers, directors and one employee ownapproximately 10,500,000 shares of our common stock or 7.4% of the shares actually outstanding.By including shares of common stock which are issuable upon exercise of outstanding options held by them, they beneficially ownapproximately 38,000,000 shares or 22.5%.If all of our equity equivalents outstanding as of December 31, 2010 were exercised, we would have 215,175,042 shares outstanding.For that reason, a third party could obtain control of Ecosphere and change the direction of our business. Since we intend to retain any earnings for development of our business for the foreseeable future, you will likely not receive any dividends for the foreseeable future. We have not and do not intend to pay any dividends in the foreseeable future, as we intend to retain any earnings for development and expansion of our business operations.As a result, you will not receive any dividends on your investment for an indefinite period of time. 40 Because almost all of our outstanding shares are freely tradable, sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. As of March 11, 2011, we had 141,319,197 shares of common stock outstanding of which our directors andexecutive officersownapproximately 3.8million shareswhich are subject to the limitations of Rule 144 under the Securities Act.Most of the remaining outstanding shares, including a substantial amount of shares issuable upon exercise of options, are and will be freely tradable. In general, Rule 144 provides that any non-affiliate of Ecosphere, who has held restricted common stock for at least six-months, is entitled to sell their restricted stock freely, provided that we stay current in our SEC filings.After one year, a non-affiliate may sell without any restrictions. An affiliate of Ecosphere may sell after six months with the following restrictions: (i) we are current in our filings, (ii) certain manner of sale provisions, (iii) filing of Form 144, and Because almost all of our outstanding shares are freely tradable and a number of shares held by our affiliates may be freely sold (subject to Rule 144 limitation), sales of these shares could cause the market price of our common stock to drop significantly, even if our business is performing well. Because we may not be able to attract the attention of major brokerage firms, it could have a material impact upon the price of our common stock. It is not likely that securities analysts of major brokerage firms will provide research coverage for our common stock since the firm itself cannot recommend the purchase of our common stock under the penny stock rules referenced in an earlier risk factor.The absence of such coverage limits the likelihood that an active market will develop for our common stock.It may also make it more difficult for us to attract new investors at times when we acquire additional capital. 41 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for smaller reporting companies. 42 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See pages F-1 through F- 48. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES. Disclosure Controls We carried out an evaluation required by Rule13a-15 of the Securities Exchange Act of 1934, or the Exchange Act, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as such term is defined in Exchange Act Rule 13a–15(e).Disclosure controls and procedures are designed with the objective of ensuring that (i) information required to be disclosed in an issuer's reports filed under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms and (ii) information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosures. The evaluation of our disclosure controls and procedures included a review of our objectives and processes and effect on the information generated for use in this report.This type of evaluation is done quarterly so that the conclusions concerning the effectiveness of these controls can be reported in our periodic reports filed with the SEC.We intend to maintain these controls as processes that may be appropriately modified as circumstances warrant. Based on their evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are effective in timely alerting them to material information which is required to be included in our periodic reports filed with the SEC as of the end of the period covering this report. 43 Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f).Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of December31, 2010 based on the criteria set forth in Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on our evaluation under the criteria set forth in Internal Control— Integrated Framework, our management concluded that our internal control over financial reporting was effective as of December31, 2010. However, a control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Management necessarily applied its judgment in assessing the benefits of controls relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected.The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote.Because of the inherent limitations in a control system, misstatements due to error or fraud may occur and may not be detected. The effectiveness of our internal controls over financial reporting as of December 31, 2010 has been audited by Salberg & Co. P.A., an independent registered public accounting firm, as stated in their report which appears in Item 8 of this Annual Report on Form 10-K. Changes in Internal Control Over Financial Reporting During our most recent fiscal quarter, there has not been any change in our internal control over financial reporting as such term is defined in Exchange Act Rule 13a-15(f) that has materially affected, or is reasonably likely to affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION. None. 44 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The following is a list of our directors.All directors serve one-year terms or until each of their successors are duly qualified and elected. Name Age Position(s) Charles Vinick 63 Chairman of the Board Joe Allbaugh 58 Director Gene Davis 57 Director Michael Donn, Sr. 63 Director D. Stephen Keating 55 Director Charles Vinickwas appointed Chief Executive Officer on January 18, 2011. Prior to becoming Chief Executive Officer, Mr. Vinick was Executive Chairman effective August1, 2010. Mr.Vinick has served as a director since August2006 and has served as the Chairman of the Board since December22, 2009. Until December2010, Mr.Vinick served as Director of Business Development and Government Relations for Dehlsen Associates, arenewable energy technology development firm in Carpinteria, California.Mr.Vinick has more than 25 years of experience directing and managing non-profit organizations and programs. From June2005 through August2007, Mr. Vinick was the Chief Executive Officer of the Alliance to Protect Nantucket Sound. He served as Chief Executive Officer of the Foundation for Santa Barbara City College from June2004 through May2005 and as Vice President of Fritz Institute from October2003 to March2004. Mr.Vinick was Executive Vice President of the Ocean Futures Society from its founding in 1998 through September2003. Including the Ocean Futures Society, Mr.Vinick has previously held executive positions for over 20 years with organizations headed by Jacques or Jean-Michel Cousteau. Mr.Vinick was selected as a director due to his knowledge of, and commitment to, the environmental mission of Ecosphere, his understanding of the business applications for the Ecosphere technology, and his business experience and judgment. Mr. Vinick was also selected due to his 25 years of experience in global water quality and policy issues. Joe Allbaughwas appointed a director in October2005. Mr.Allbaugh has been the managing member of The Allbaugh Company LLC, a strategic consulting firm, since approximately March2003. From September2006 to May15, 2007, Mr.Allbaugh was the president of our subsidiary,Ecosphere Systems, Inc. Mr.Allbaugh was Director of the Federal Emergency Management Agency from February2001 to March2003, and in 1999 was made the National Campaign Manager of Bush-Cheney 2000. In addition, Mr.Allbaugh was Chief of Staff to President George W. Bush from 1995 through 1999 when he was Governor of Texas. Mr.Allbaugh was selected as a director because his relationships could potentially assist us in growing our business and he had administrative experience managing large organizations. Gene Daviswas appointed a director in August2008. Since August2, 2010, Mr.Davis has been the Vice President of Geosciences at Caerus Oil and Gas LLC, an independent oil and gas exploration and production firm headquartered in Denver, CO. From March2008 until June2010, Mr.Davis was employed as Vice President/General Manager of the Denver Region for NFR Energy, LLC, an independent oil and gas production company headquartered in Houston, Texas. From December2004 to March2008, Mr.Davis was the Geological and Geophysical Manager for the Western Business Unit of Forest Oil Corp. where he developed and implemented drilling programs in the Permian and various Rocky Mountain Basins. Mr.Davis has over 30 years of executive geoscience, asset management, and successful exploratory and development geology and geophysics experience. Mr.Davis was selected as a director because of his extensive experience in the energy business and his ability to provide valuable insight to our management. 45 Michael Donn, Sr. was appointed a director in March2005 and was appointed our Chief Operating Officer on March27, 2008. Mr.Donn has held a number of senior executive positions with us since January2000. As part of his duties, Mr.Donn set up and coordinated our relief effort in Waveland, Mississippi following Hurricane Katrina. Mr.Donn was the Project Manager for Ecosphere’s EPA Verification testing of its Water Filtration System. From November2006 until January29, 2010, Mr.Donn was a director of GelTech Solutions, Inc. From 1994 to 2000, he served as President of the Miami-Dade County Fire Fighters Association, a 1,700-member employee association for which he previously served as Vice President and Treasurer beginning in 1982. His responsibilities included negotiating, lobbying at the local, state and national levels and head of the business operations for the Association. He was also Chairman of the Insurance Trust. Following Hurricane Andrew, Mr.Donn coordinated the fire fighter relief efforts for the Miami-Dade fire fighters. He is the brother of our Senior Vice President of Administration, Jacqueline McGuire, and the brother-in-law of ourChief Technology Officer, Dennis McGuire. Mr.Donn was selected as a director because of his years of experience with all aspects of Ecosphere’s business and his administrative experience in directing the firefighters union. He has remained as a director as a representative of management. D. Stephen Keatingwas appointed a director in August2008. Since December2008, Mr.Keating has served as the Vice President of Taxes at Crocs, Inc. Mr.Keating served as the Vice President of the Worldwide Taxes for CA, Inc. from 1988 through June2008 whereMr.Keating was the senior officer responsible for the worldwide tax, which included tax planning and strategy, tax accounting and day-to-day supervision for the U.S. and international tax departments. At CA, Inc., Mr.Keating was involved with approximately 100 mergers, acquisitions and divestitures. Additional responsibilities included negotiating with the IRS and various countries tax authorities on audit issues and APA reports. Mr.Keating was selected as a director due to his extensive executive experience and his accounting and tax knowledge. Executive Officers The following is a list of our executive officers.The executive officers are elected by our Board. Name Age Position(s) Charles Vinick 63 Chief Executive Officer Adrian Goldfarb 53 Chief Financial Officer Dennis McGuire 60 Chief Technology Officer Michael Donn, Sr. 63 Chief Operating Officer Jacqueline McGuire 48 Senior Vice President of Administration and Secretary See above for Mr. Vinick’s biography. Adrian Goldfarb has been our Chief Financial Officer since February11, 2008. From December2007 until December 19, 2008, Mr.Goldfarb was the President of WSR Consulting, Inc., or WSR, a consulting services company that currently provides accounting and operational management to us. From February11, 2008 through December20, 2008, WSR also provided Chief Financial Officer services to us and Mr.Goldfarb was a consultant. Since December20, 2008, he has been a full-time employee. From June2002 to December2007, Mr.Goldfarb was on the Board of Directors of MOWIS GmbH, a Weather Technology Media company. He also was interim Chief Financial Officer where he led the management team in securing seed capital, government grants and loans and bank guarantees. Mr.Goldfarb has more than 25 years’ experience in a number of different technology companies, including IBM and a subsidiary of Fujitsu.In May2010, Mr.Goldfarb was elected a director of Information Systems Associates, Inc. 46 Dennis McGuireis our Chief Technology Officer. Mr. McGuire was appointed Chief Technology Officer on January 18, 2011 at which time he stepped down as President and Chief Executive Officer.Mr.McGuire was appointed President and Chief Executive Officer of Ecosphere on September28, 2005. From June17, 2008 until November12, 2008, Mr.McGuire was the Co-Chief Executive Officer of Ecosphere, sharing the role with Mr.Patrick Haskell. From November12, 2008 until August1, 2009, Mr.McGuire was the Chief Technology Officer of Ecosphere until he again became President and Chief Executive Officer. Mr.McGuire was a founder of Ecosphere in 1998 together with his wife Jacqueline. He also is the inventor of all of our intellectual property. See above for Mr. Donn’s biography. Jacqueline McGuire has been our Senior Vice President of Administration since January 2001 and Secretary since our founding in 1998.She and her husband Dennis, our Chief Technology Officer, were two of our founders. Key Employees. The following is a list of key employees of Ecosphere and Ecosphere Energy Services, LLC, or EES, our majority-owned subsidiary. Name Age Position(s) Sanjeev Jahkete 42 Senior Vice President of Engineering Aaron Horn 32 President of EES Robert Cathey 34 Chief Operating Officer of EES Sanjeev Jahkete has served as our Senior Vice President of Engineering since2008 and has been employed with Ecosphere since 2004. Mr.Jahkete co-invented the Ecosphere Ozonix®process with our founder, Dennis McGuire. Mr.Jahkete served as a team leader for Ecosphere’s EPA Verification testing of its water filtration system. Mr.Jahkete led Ecosphere’s deployment of the water filtration system in Waveland, Mississippi following Hurricane Katrina. Aaron Horn has served as the President of EES since August2009. FromMay2008 to August2009, Mr.Horn served as an Operational Engineer for Newfield in the Woodford Shale with a special emphasis on water management. Mr.Horn has served on several water industry committees and authored a Society of Petroleum Engineers paper on water management in Shale Plays. Mr.Horn graduated from the U.S. Military Academy with a degree in engineering. He then served in the U.S. Army from2001 through 2007, rising in rank from2ndLieutenantin 2001 to Captain in 2005. 47 Robert Cathey has served as the Chief Operating Officer and Senior Vice President and Chief Operating Officer of EES since July2009. Mr.Cathey joined Ecosphere in December2008 as our Vice President, Natural Gas Field Operations. He worked for Carrier Sales and Distribution from April2007 to December2008 as Operations Manager for their North Texas and Oklahoma business units. After graduating the U.S. Military Academy at West Point with a degree in American Legal Systems/Systems Engineer, Mr.Cathey served in the U.S. Army from June2001 through April2007, rising in rank from 2ndLieutenantto Captain. Corporate Governance Board Responsibilities and Structure The Board oversees, counsels, and directs management in the long-term interest of Ecosphere and its shareholders.The Board’s responsibilities include establishing broad corporate policies and reviewing the overall performance of Ecosphere.The Board is not, however, involved in the operating details on a day-to-day basis. Board Committees and Charters The Board and its Committees meet throughout the year and act by written consent from time-to-time as appropriate.The Board delegates various responsibilities and authority to different Board Committees.Committees regularly report on their activities and actions to the Board.The Board currently has and appoints the members of: the Audit Committee and the Compensation Committee.The Audit Committee has a written charter approved by the Board. The following table identifies the independent and non-independent current Board and Committee members: Name Independent Audit Compensation Joe Allbaugh P P Gene Davis P P Chairman Michael Donn, Sr. D. Stephen Keating P Chairman Charles Vinick P 48 Board of Directors Independence We believe that the following individuals qualify as independent directors within the meaning of the NASDAQ Stock Market listing rules: Joe Allbaugh, Gene Davis, and D. Stephen Keating. Committees of the Board of Directors Our Board has established two standing committees to assist it in discharging its responsibilities: the Audit Committee and the Compensation Committee. Audit Committee The Audit Committee’s primary role is to review our accounting policies and any issues which may arise in the course of the audit of our financial statements.The Audit Committee selects our independent registered public accounting firm, approves all audit and non-audit services, and reviews the independence of our independent registered public accounting firm.The Audit Committee also reviews the audit and non-audit fees of the auditors.Our Audit Committee is also responsible for certain corporate governance and legal compliance matters. Our Board has determined that Mr.Keating is qualified as an Audit Committee Financial Expert, as that term is defined by the rules of the SEC and in compliance with the Sarbanes-Oxley Act of 2002.We believe that Messrs. Keating and Davis are independent in accordance with the NASDAQ Stock Market independence standards for audit committees. Compensation Committee The function of the Compensation Committee is to review and recommend the compensation and benefits payable to our officers, review general policies relating to employee compensation and benefits and administer our various stock option plans, including the 2006 Equity Incentive Plan, or the Plan. The members of the Compensation Committee are Gene Davis, who serves as its chairman, Joe Allbaugh and Charles Vinick. The Compensation Committee has no authority with respect to setting compensation. Board Diversity While we do not have a formal policy on diversity, the Board considers as one of the factors the diversity of the composition of our Board and the skill set, background, reputation, type and length of business experience of our Board members as well as a particular nominee’s contributions to that mix.Although there are many other factors, the Committee seeks to attract individuals with knowledge of water recycling, the oil and gas industries, environmental solutions, and accounting and finance.Additionally, we seek individuals with experience on public company boards, marketing expertise and international background. 49 Board Structure The Company has chosen to combine the Chief Executive Officer and Board Chairman positions primarily as a result of our Chairman of the Board becoming Chief Executive Officer in January 2011.We believe that this Board leadership structure is appropriate for the Company at this time. Because we are a small company with a majority of independent directors, it is more efficient to have the leadership of the Board in the same hands as the Chief Executive Officer of the Company. Having now separated the Chief Technology Officer role from that of Chief Executive Officers, we believe the current Chief Executive Officer is most familiar with, and most effectively positioned to lead both the operational aspects and the strategic aspects of our business, while overseeing governance with the Board committee structure. Board Assessment of Risk Our risk management function is overseen by our Board.Through our policies, our Code of Ethics and our Board committees’ review of financial and other risks, our management keeps our Board apprised of material risks and provides our directors access to all information necessary for them to understand and evaluate how these risks interrelate, how they affect Ecosphere, and how management addresses those risks.Mr. Vinick, Chief Executive Officer, and Mr. Goldfarb, our Chief Financial Officer, will work closely together with the Board once material risks are identified on how to best address such risk.If the identified risk poses an actual or potential conflict with management, our independent directors may conduct the assessment.The Board focuses on key risks and interfaces with management on seeking solutions. Code of Ethics Our Board of Directors has adopted a Code of Ethics that applies to all of our employees, including our Chief Executive Officer and Chief Financial Officer.Although not required, the Code of Ethics also applies to our Board of Directors.The Code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, full, fair, accurate, timely and understandable disclosure and compliance with laws, rules and regulations, including insider trading, corporate opportunities and whistle-blowing or the prompt reporting of illegal or unethical behavior.We will provide a copy of the Code of Ethics to any person without charge, upon request.The request for a copy can be made in writing to Ecosphere Technologies, Inc., 3515 S.E. Lionel Terrace, Stuart, Florida 34997, Attention: Mrs.Jacqueline McGuire. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our officers and directors, and persons who own more than ten percent of a registered class of our equity securities, to file with the SEC reports of ownership of the Company’s securities and changes in reported ownership. Officers, directors and greater than ten percent shareholders are required by SEC rules to furnish the Company with copies of all Section 16(a) reports they file. Based solely on a review of the reports furnished to the Company, or written representations from reporting persons that all reportable transaction were reported, the Company believes that during 2010 the Company’s officers, directors and greater than ten percent owners timely filed all reports they were required to file under Section 16(a); except that one report, covering a total of four transactions, was filed late by Mr. Michael R. Donn, Sr.This late filing was as a result of a failure by the Company’s EDGAR printer to file the report after being instructed to do so by the reporting person.The Form 4 was filed the next day. 50 ITEM 11. EXECUTIVE COMPENSATION 2010 Summary Compensation Table The following information related to the compensation paid by us for 2010 and 2009 to our Chief Executive Officer (principal executive officer), our former Chief Executive Officer and the two other most highly compensated executive officers serving at the end of the last fiscal year whose compensation exceeded $100,000. Name and Principal Position (a) Year (b) Salary ($)(c) Bonus ($)(d) Option Awards ($)(f)(1) Non-Equity Incentive Plan Compensation ($)(g) All Other Compensation ($)(i) Total ($)(j) Dennis McGuire 0 Chief Executive Officer (2) Charles Vinick (6) 0 0 Executive Chairman Adrian Goldfarb 0 0 Chief Financial Officer 0 The amounts in these columns represent the fair value of the award as of the grant date as computed in accordance with FASB ASC Topic 718 and the SEC disclosure rules. These amounts represent awards that are paid in options to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the Named Executive Officers. Mr. McGuire was the Chief Executive Officer until January 18, 2011. In April 2010, Mr. McGuire was granted 6,000,000 stock options exercisable at $1.01 per share.See Employment Arrangements below for a description of this option grant. Represents cash payments for commissionsand executive's life insurance premiums. Represents cash bonuses paid in 2009. In July 2009, Mr. McGuire was granted 2,500,000 stock options exercisable at $0.49 per share vesting annually over a three year period (with the first vesting date being July 1, 2010).In December 2009, Mr. McGuire was granted 1,500,000 stock options exercisable at $0.43 per share which have vested. (6)Mr. Vinick served as Executive Chairman until January 18, 2011 when he was appointed Chief Executive Officer. (See Item 13) In August 2010, Mr. Vinick was granted 1,000,000 stock options exercisable at $0.82 per share for service as Executive Chairman. In January 2011, 250,000 of these options vested and the balance were cancelled.See Employment Arrangements below for a description of this option.Does not include stock option grants granted to Mr. Vinick for his service as a director.See the Director Compensation Table below. In December 2010, Mr. Goldfarb was granted 500,000 stock options exercisable at $0.48 per share. See Employment Arrangements below for a description of this option grant. Represents cash bonus paid in December 2009. In July 2009, Mr. Goldfarb was granted 1,100,000 stock options exercisable at $0.49 per share vesting annually over a three year period (with the first vesting date being July 1, 2010).In December 2009, Mr. Goldfarb was granted 250,000 stock options exercisable at $0.43 per share which have vested. (See Item 13) 51 Employment Arrangements Described below are the compensation packages our Board approved for our executive officers.The compensation arrangements were approved by our Board based upon the recommendation of our Compensation Committee, which conducted a thorough review over an extensive period of time. Dennis McGuire Effective June17, 2008, our Board approved a new compensation package for our Chief Technology Officer, Dennis McGuire, who was Co-Chief Executive Officer on that date. Mr.McGuire received an annual base salary of $325,000 per year which would have increased to $400,000 upon the achievement of a specific milestone or event. As part of our cost cutting measures, on May5, 2009, Mr.McGuire agreed to a reduced base salary of $250,000 per year and is entitled to receive a bonus of 3% of Ecosphere’s revenues from operations. On April21, 2010, in conjunction with the negotiation of a new compensation package, our Board granted Mr.McGuire, 6,000,000 stock options exercisable at $1.01 per share. Of these options: (i) 2,666,667 are fully vested and (ii) 3,333,333 will vest semi-annuallyeach June30 and December31,through June 30, 2013 in installments of 666,667, subject to remaining as an employee on each applicable vesting date. The vesting will accelerate (i) with 2,000,000 options vesting if Ecosphere recognizes $10million of revenue from a new contract (and all vest with $20million of revenues from a new contract), (ii) if there is a sale of Ecosphere or any subsidiary or division (including the sale of all or substantially all of the assets in a transaction requiring shareholder approval), or (iii) if there is a sale of licensing of certain patents. For (ii) or (iii) above, generally, the transaction must provide at least $25million to Ecosphere. Effective July21, 2009, we began paying the premiums on a life insurance policy covering the life of Mr. McGuire. In January 2011, our Board approved a new employment arrangement for Mr. McGuire.He receives his old salary of $250,000 per year which shall increase to $450,000 upon the Company receiving an overhead fee from the Proposed Licensee assuming the Proposed EES Licensing Transaction closes.If the Proposed Licensee doesn’t accept the first two Ozonix units to be delivered under a definitive agreement with the Proposed Licensee (a “Definitive Agreement”), the salary will revert back to $250,000 until such time as the Company or EES enters into a comparable agreement. Mr. McGuire is eligible to receive a performance bonus.The Board will annually establish performance targets consisting of three levels and if met, pay Mr. McGuire a bonus with the middle level equal to 75% of base salary in effect on December 31st and the other two percentages to be established by the Board. During the term of Mr. McGuire’s employment with the Company, upon the sale of all or substantially all the assets not in the ordinary course of business and/or the licensing of technology in which Mr. McGuire was an inventor, the Company shall pay Mr. McGuire a bonus equal to 4% of the total compensation received by the Company (which includes wholly-owned subsidiaries) for these transactions.The payment shall continue as long as the Company receives payments. In connection with theProposed EES Licensing Transaction, if it closes Mr. McGuire shall receive a bonus of 4% of the manufacturing profit of the Company from payments made by EES and 4% of royalties received by the Company.The payment shall continue as long as the Company receives payments. The Company granted Mr. McGuire 9,000,000 non-qualified options exercisable at $0.4799 per share over a five-year period.Of the options, 3,000,000 options will vest at the time of execution of a Definitive Agreement, and the balance will vest in equal increments each June 30 and December 31, over the term of the Definitive Agreement.The vesting will be accelerated if the Proposed Licensee increases its order to twice the minimum in the Definitive Agreement. 52 Charles Vinick Effective January 18, 2011, upon becoming Chief Executive Officer, Mr. Vinick began receiving an annual base salary of $275,000 per year and will receive an annual bonus to be determined by our Board of Directors. Additionally, Mr. Vinick was granted 1,000,000 non-qualified options (exercisable at $0.48 per share) over a five-year period.Of the options, 500,000 vested upon his becoming Chief Executive Officer.The balance vest in equal increments on June 30, 2011 and December 31, 2011.Prior to being appointed Chief Executive Officer, Mr. Vinick received an annual salary of $225,000 and was granted 1,000,000 five-year non-qualified stock options exercisable at $0.82 per share for service as Executive Chairman.Of the options: (i)250,000 are fully vested and (ii)the remaining were relinquished upon being appointed Chief Executive Officer. Mr.Vinick will receive an annual bonus equivalent to onepercent of the annual growth in EBITDA year-over-year. We also pay travel and related expenses for Mr. Vinick to travel from his California home to our Florida offices. Adrian Goldfarb On December16, 2008, our Board approved a compensation arrangement for Adrian Goldfarb, the Company’s Chief Financial Officer. From February11, 2008 until December20, 2008, Mr.Goldfarb was acting as our Chief Financial Officer on behalf of WSR. On December20, 2008, Mr.Goldfarb became a full-time employee and resigned as president of WSR and relinquished all ownership rights in WSR (See Item 13). Initially, Mr.Goldfarb received an annual base salary of $150,000 per year over a three-year term. On December22, 2009, the Board approved an increase in Mr.Goldfarb’s base salary to $168,750.On December 23, 2010, Mr. Goldfarb was granted 500,000 stock options exercisable at $0.48 per share.Of these options, 250,000 are fully vested and the remaining 250,000 vest in equal increments on June 30, 2011 and December 31, 2011. Michael Donn, Sr. On June30, 2008, our Board approved a new compensation package for Michael Donn, Sr., our Chief Operating Officer awarding him an annual base salary of $125,000 per year. On December22, 2009, the Board approved an increase in Mr.Donn’s base salary to $146,250.On December 23, 2010, Mr. Donn was granted 950,000 stock options exercisable at $0.48 per share.Of these options, 450,000 are fully vested and the remaining 500,000 vest in equal increments on June 30, 2011 and December 31, 2011. Jacqueline McGuire On June 30, 2008, our Board approved a new compensation package for Jacqueline McGuire, our Senior Vice President of Administration.Mrs. McGuire received an annual base salary of $85,000 per year.Additionally, Mrs. McGuire was granted 300,000 stock options exercisable at $0.47 per share.Of the options, 200,000 have vested and the remaining vest on June 30, 2011.On December 22, 2009, the Board approved an increase in Mrs. McGuire’s base salary to $93,500 and approved a bonus of $5,000. On December 23, 2010, Mrs. McGuire was granted 300,000 stock options exercisable at $0.48 per share.Of these options, 150,000 are fully vested and the remaining 150,000 vest in equal increments on June 30, 2011 and December 31, 2011. Termination Provisions Our executive officers are not subject to any employment agreements and, accordingly, are not presently entitled to severance. Insurance Benefits The Company pays the premiums on a $3 million term life insurance policy owned by Mr. McGuire’s designees with the beneficiaries selected by the designees. 53 Outstanding Equity Awards At 2010 Fiscal Year-End Listed below is information with respect to unexercised options for each Named Executive Officer as of December31, 2010: OUTSTANDING EQUITY AWARDS AT 2-END OPTION AWARDS Name (a) Numberof Securities Underlying Unexercised Options (#) Exercisable (b) Numberof Securities Underlying Unexercised Options (#) Unexercisable (c) Option Exercise Price (e) Option Expiration Date (f) Charles Vinick 0 9/3/13 0 2/28/14 0 7/1/14 12/21/14 0 7/1/15 0 8/12/15 Dennis McGuire 0 5/25/11 0 11/8/15 0 10/9/12 0 1/31/11 0 1/31/11 0 5/20/13 0 5/20/13 0 6/17/13 7/1/14 0 12/22/14 4/21/15 Adrian Goldfarb 11/22/13 7/3/13 7/1/14 0 12/22/14 0 12/23/15 ————— (1)These unvested options vest in equal increments on December 22, 2011 and 2012. (2)These unvested options vest on June 30, 2011. (3)These unvested options vest in equal increments on July 1, 2011 and 2012. (4)These unvested options vest in equal increments on June 30th and December 31st, until June 30, 2013. (5)These unvested options vest on December 20, 2011. (6)These unvested options vest June 30, 2011. 54 Director Compensation We do not pay cash compensation to our directors for service on our Board.Non-employee members of our Board receive automatic grants of restricted stock and stock options.Directors are reimbursed for reasonable expenses incurred in attending meetings and carrying out duties as Board and committee members. 2010 Director Compensation Name (a) Stock Awards ($)(c)(1) Option Awards ($)(d) (1) Total ($)(j) George Sterner (2) 0 0 0 Joe Allbaugh Charles Vinick D. Stephen Keating Gene Davis Thomas Wolfe (2) 0 ————— (1)This represents the fair value of the award as of the grant date in accordance with FASB ASC Topic 718.These amounts represent awards that are paid in shares of common stock or options to purchase shares of our common stock and do not reflect the actual amounts that may be realized by the directors. (2)Resigned in 2010. 55 Automatic Board Grants Initial Grants On the date on which a non-employee director (or director advisor) is first elected or appointed, whether elected by shareholders or appointed by the Board to fill a Board vacancy, the director receives an automatic grant of restricted stock and options with the number of shares and options based upon Fair Market Value as defined in the 2006 Equity Incentive Plan (the “Plan”). Options Restricted Stock Initial appointment as Chairman of the Board $ $ Initial election or appointment of a non-employee director $ $ Initial appointment as a director advisor $ $ Annual Grants and Other Grants On July 1st of each year, each non-employee director (or director advisor) receives an automatic grant of restricted stock and options with the number of shares and options based upon Fair Market Value (as defined in the Plan). Options Restricted Stock Chairman of the Board $ $ Non-employee director $ $ Director advisor $ $ Initial appointment of and annual grant to a non-employee director serving as Lead Director or Chairman of the following: Audit Committee, Compensation Committee and other committees at the discretion of the Compensation Committee $ $ Initial appointment of and annual grant to a non-employee director serving on the following: Audit Committee, Compensation Committee and other committees at the discretion of the Compensation Committee $ $ 56 Equity Compensation Plan Information The following chart reflects the number of awards granted under equity compensation plans approved and not approved by shareholders and the weighted average exercise price for such plans as of December31, 2010. Name Of Plan Number of securities to be issued upon exercise of outstanding options, warrants and rights(1) Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders 2000 Long Term Incentive Program and 2003 Equity Incentive Plan(2) $ 2003 Stock Option Plan for Outside Directors and Advisory Board Members (2) $ 2006 Equity Incentive Plan $ 0 Equity compensation plans not approved by security holders (4) $ N/A Total $ N/A ————— Consists of stock options. Ecosphere does not intend to issue options under these plans in the future. The 2000 Long Term Incentive Program has expired. (3) The Plan was approved by our shareholders at our 2008 annual meeting held on November13, 2008.Initially, we were authorized to issue a total of 10,000,000 shares under the Plan. On April21, 2010, our Board amended the Plan to increase the authorized shares under the Plan to 25,000,000 which includes restricted stock, options, restricted stock units and stock appreciation rights. Because Ecosphere has issued shares of restricted stock, the number of securities available for grant has been reduced. (4) Represents outstanding options which have been granted in conjunction with directors and employee compensation and consulting arrangements. These options vest over a three year period and are generally exercisable over periods ranging from five to 10 years.The exercise price of the options granted ranges from $0.15 to $3.00 per share. Includes 488,000options issued to directors, with exercise prices of$0.28and expiring through January31, 2011 and 33,693,905options issued to current and former executive officers, with exercise prices between $0.15 and $1.01 and expiring through April, 2015. 57 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth the number of shares of Ecosphere’s common stock beneficially owned as of March 11, 2011 by (i) those persons known by Ecosphere to be owners of more than 5% of our common stock, (ii) each director, (iii) each Named Executive Officer and (iv) all executive officers and directors as a group: Title of Class Name and Address of Beneficial Owner Amount Beneficially Owned(1) Percentof Class(1) Common Stock Charles Vinick (2) 1.2% Common Stock Adrian Goldfarb (3) 1.0% Common Stock Dennis and Jacqueline McGuire (4) 13.4% Common Stock Michael Donn, Sr.(5) 1.7% Common Stock Joe Allbaugh (6) * Common Stock Gene Davis (7) * Common Stock D. Stephen Keating (8) 1.1% Common Stock All directors and executive officers as a group (8 persons) 17.9% 5% Shareholder Common Stock Kevin Grady 3515 S.E. Lionel Terrace Stuart, FL 34997 (9) 5.7% ————— *Less than 1% (1)Applicable percentages are based on 141,319,197 shares outstanding as of March 11, 2011 adjusted as required by rules of the SEC. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power with respect to securities. Shares of common stock underlying options, warrants and convertible notes currently exercisable or convertible, or exercisable or convertible within 60 days are deemed outstanding for computing the percentage of the person holding such securities but are not deemed outstanding for computing the percentage of any other person. These shares are also included in the shareholders beneficial ownership. The table does not include unvested options. Unless otherwise indicated in the footnotes to this table, Ecosphere believes that each of the shareholders named in the table has sole voting and investment power with respect to the shares of common stock indicated as beneficially owned by them. 58 Mr.Vinick is a director and an executive officer. Includes 1,180,497 shares of common stock issuable upon the exercise of vested options. Mr.Goldfarb is an executive officer.Includes1,350,000 shares of common stock issuable upon the exercise of vested options. Includes 19,905,750 shares issuable upon the exercise of vested options owned by Mr.McGuire and 754,688 shares issuable upon the exercise of vested options owned by Mrs.McGuire.Mr.McGuire disclaims beneficial ownership of the securities held solely in Mrs.McGuire’s name and Mrs.McGuire disclaims beneficial ownership of the securities held solely in Mr.McGuire’s name, and this disclosure shall not be deemed an admission that either is the beneficial owner of the other’s securities solely held in that person’s name for any purpose. Both Mr.and Mrs.McGuire are executive officers.Includes 2,000,000 options exercisable at $0.30 per share which are pledged as collateral for a loan.Address is 3515 S.E. Lionel Terrace, Stuart, FL 34997. Mr.Donn is a director and an executive officer.Includes 2,275,042 shares of common stock issuable upon the exercise of vested options. Mr.Allbaugh is a director. Includes 317,262 shares of common stock issuable upon the exercise of vested options. Mr.Davis is a director. Includes 210,317 shares of common stock issuable upon the exercise of vested options. Mr.Keating is a director. Includes 182,326 shares of common stock issuable upon the exercise of vested options. Mr.Grady is an employee. Includes 1,375,000 shares of common stock issuable upon the exercise of vested options. 59 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Messrs.Patrick Haskell, a former director and executive officer, and Michael Furman, our former Executive Vice President, each lent us $100,000 and Mr.Keating, a director, lent us $180,000 and received convertible notes and warrants as part of our 2008 private placements. The terms of their investment were the same as provided to other unaffiliated investors. Since January2008, Messrs.Haskell, Furman and Keating lent us $750,000, $400,000 and $230,000, respectively. Messrs.Furman, Keating and Haskell converted their remaining notes at $0.36 per share in March2010. In March2009, Mr.Haskell advanced us $15,000 against accounts receivable, which was repaid.In June2010, Mr. and Mrs. McGuire lent the Company $25,000 for working capital which remains unpaid.In addition, the Company’s Chief Financial Officer, Adrian Goldfarb, lent the Company $25,000 all of which was repaid in 2010. In June2010, the Company’s Chief Operating Officer, Michael Donn, Sr., lent the Company $130,000 all of which was repaid by the Company. In July 2010, Mr. and Mrs. McGuire loaned the Company $25,000 all of which has been repaid. Beginning in November, 2010, we ceased paying compensation to our management on a regular basis. The following chart reflects the amounts due at December31, 2010 and as of March 11, 2011. Name December31, March 11, Dennis McGuire $ $ — Charles Vinick $ $ Michael Donn, Sr. $ $ — Jacqueline McGuire $ — $ — Adrian Goldfarb $ $ — ————— As of January1, 2009, Ecosphere owed Vice-Admiral George Sterner, a former director, $335,714 representing a loan and commissions due from 2005. In 2009, Ecosphere paid Vice-Admiral Sterner $50,000 and in December2009, he agreed to accept quarterly payments of $25,000.As of the date of this report, there was a balance of $291,311 due on this loan. Jacqueline McGuire and Michael Donn, Sr., are the wife and brother-in-law of Mr.Dennis McGuire, our Chief Technology Officer. We also employ four other members of their families including two of Mr. and Mrs. McGuire’s children. We believe that based upon the services we receive from these related parties the compensation is fair to us. 60 In February2009, Adrian Goldfarb, our Chief Financial Officer, arranged for additional financing for the purpose of building the first Frac Tank system of up to $150,000 for Ecosphere. $50,000 of that financing was provided by an international investor as a prepaid interest loan due in 6 months. Because of the foreign currency involved, the deal was facilitated through a limited liability company owned by Mr.Goldfarb and his wife which accepted the foreign currency risk. When the loan became due, the investor agreed to extend for a further six months and the note was converted to a $54,945 convertible note with the same terms and conditions as other convertible note transactions that were transacted by the company. During 2009, Ecosphere repaid $21,497 of the note and the balance was subsequently converted into Ecosphere common stock at $0.36 per share and included one $0.25 warrant per dollar invested. Mr.Goldfarb relinquished his controlling ownership in the LLC at the end of 2009 and received no benefit from the transaction. All transactions related to this note were handled by an independent LLC manager. In March2009, Ecosphere issued Mr.Charles Vinick, a director, 42,425 five-year options exercisable at $0.24 per share for consulting services. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. Ecosphere’s Audit Committee reviews and approves audit and permissible non-audit services performed by its independent registered public accounting firm, as well as the fees charged for such services.In its review of non-audit service and its appointment of Salberg & Company, P.A. as our independent registered public accounting firm, the Audit Committee considered whether the provision of such services is compatible with maintaining independence.All of the services provided and fees charged by Salberg & Company, P.A. in 2010 were approved by the Audit Committee.The following table shows the fees for the year ended December 31, 2010 and for the year ended December 31, 2009. Audit Fees (1) $ $ Audit Related Fees (2) $ $ Tax Fees (3) $
